Exhibit 10.1

EXECUTION VERSION

THIRD OMNIBUS AMENDMENT

This THIRD OMNIBUS AMENDMENT is made as of March 31, 2014 (this “Amendment”),
among CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company
(“Receivables Funding”), as Borrower and as the Company, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a Managing
Agent and as Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, VICTORY RECEIVABLES CORPORATION
(“Victory”), as a Conduit Lender, COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES
CORPORATION (“Professional Services”), a Delaware corporation, as Collection
Agent under each of the Receivables Loan Agreement, Contribution Agreement, and
Sale Agreement, and as Authorized Representative (as defined in the Sale
Agreement, the “Authorized Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC.,
a Delaware corporation (“CHS”), as Transferor, as Buyer and individually (as the
provider of a performance undertaking), NANTICOKE HOSPITAL COMPANY, LLC, a
Delaware limited liability company, as the Removed Originator (as defined below)
and EACH OF THE OTHER PERSONS IDENTIFIED AS ORIGINATORS ON THE SIGNATURE PAGES
HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH SYSTEMS, INC., as Originators. All
capitalized terms used herein without reference shall have the meanings assigned
to such terms in the Receivables Loan Agreement, Contribution Agreement or Sale
Agreement (as each is defined below), as applicable, in each case after giving
effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators party to the Sale Agreement (as defined below) as of
the Second Omnibus Amendment Effective Date (the “Existing Originators”),
Professional Services, as Collection Agent and Authorized Representative
thereunder, and CHS, as Buyer, have entered into the Receivables Sale Agreement,
dated as of March 21, 2012 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Sale Agreement”);

WHEREAS, each of the Supplemental Originators (as defined below) has agreed to
join and be bound by the Sale Agreement and each other applicable Facility
Document as an Originator thereunder;



--------------------------------------------------------------------------------

WHEREAS, the Collection Agent has requested the Removed Originator (as defined
below) be removed from the Sale Agreement and each other applicable Facility
Document as an Originator thereunder and the Removed Originator has agreed to be
so removed; and

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement, the Contribution Agreement and the Sale Agreement,
pursuant to Section 10.01 of the Receivables Loan Agreement, Section 9.01 of the
Contribution Agreement and Section 9.01 of the Sale Agreement, and take the
other actions set forth herein, and have agreed to do so subject to the terms
and conditions of this Amendment.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Supplemental Originators. On the Amendment Effective Date, and
pursuant to Section 9.14(a) of the Sale Agreement, each of the parties listed on
Schedule I hereto (collectively, the “Supplemental Originators”, and each, a
“Supplemental Originator”) shall be added as Originators under the Sale
Agreement, subject to the satisfaction of the conditions listed in
Section 9.14(a) of the Sale Agreement, including the execution and delivery by
each Supplemental Originator of a joinder agreement in the form of Annex A
hereto. Each such addition is hereby agreed and consented to by the Required
Lenders, Buyer and the Administrative Agent, as the Buyer’s assignee under the
Assignment of Agreements.

SECTION 2. Removal of Originator. On the Amendment Effective Date, and pursuant
to Section 9.14(b) of the Sale Agreement, Nanticoke Hospital Company, LLC, a
Delaware limited liability company and Originator under the Sale Agreement prior
to its Removal on the date hereof shall be removed as an Originator under the
Sale Agreement, subject to the satisfaction of the conditions listed in
Section 9.14(b) of the Sale Agreement (such Originator, the “Removed
Originator”). The Removed Originator hereby consents to its Removal as an
Originator under the Sale Agreement on the Amendment Effective Date and confirms
and agrees the provisions of Article VIII of the Sale Agreement (and the
representations and warranties with respect thereto) shall, with respect to the
Removed Originator, survive such Removal for all claims arising prior to such
Removal. The parties hereto hereby agree that any report, notice or other
information delivered under any Facility Document following the Amendment
Effective Date (including any Monthly Report) shall not include the Removed
Originator or any Receivables generated by the Removed Originator for any period
commencing on or after March 1, 2014. The Removed Originator hereby acknowledges
and consents to the amendments to the Sale Agreement contemplated hereby and
agrees that it shall have no further rights under or interests with respect to
the Sale Agreement or any of the other Facility Documents on and after its
Removal, other than any such rights or interests that specifically survive such
Removal or termination of the Sale Agreement or the applicable Facility
Document.

SECTION 3. Amendments to Receivables Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment:

(a) The cover page to the Receivables Loan Agreement is hereby amended by
replacing the dollar amount “$500,000,000” appearing on such cover page with
“$700,000,000”.

 

2



--------------------------------------------------------------------------------

(b) Section 1.01 of the Receivables Loan Agreement is amended as by inserting
the following definitions in the appropriate alphabetical order:

“Conforming Funding Period” means any period in the Revolving Period other than
during a Deferred Funding Period.

“Conforming Lender” means a Committed Lender other than a Deferred Funding
Lender.

“Conforming Lender Group” means a Lender Group other than a Deferred Funding
Lender Group.

“Deferred Funding Advance Shortfall” means the amount of the Advance that a
Deferred Funding Lender Group was requested to fund in a Funding Notice and was
not funded on the related Funding Date as a result of the provisions set forth
in Section 2.01(h) with respect to Deferred Funding Lenders.

“Deferred Funding Amount” means, with respect to any Deferred Funding Lender and
determined as of any Deferred Funding Settlement Date, an amount equal to the
Deferred Funding Advance Shortfall.

“Deferred Funding Certificate” means an Officer’s Certificate delivered by a
Managing Agent to the Collection Agent and the Administrative Agent certifying
that a Lender in (or an Affiliate of) such Managing Agent’s Lender Group: (i) is
incurring (or expects to incur) charges with respect to its Commitment hereunder
in connection with the calculation of the “liquidity coverage ratio” under
Basel III, and (ii) is in good faith seeking to exercise or has exercised a
delayed funding option in transactions similar to the transactions contemplated
hereunder.

“Deferred Funding Date” means a Funding Date during a Deferred Funding Period.

“Deferred Funding De-Designation Date” has the meaning assigned to that term in
Section 2.01(h)(i).

“Deferred Funding De-Designation Notice” has the meaning assigned to that term
in Section 2.01(h)(i).

“Deferred Funding Lender” means a Committed Lender that delivers a Deferred
Funding Certificate in accordance with to Section 2.01(h)(i).

“Deferred Funding Lender Agent” means the Managing Agent of a Deferred Funding
Lender Group.

“Deferred Funding Lender Group” means any Lender Group that includes a Deferred
Funding Lender.

 

3



--------------------------------------------------------------------------------

“Deferred Funding Period” means a period in the Revolving Period during which
one or more Lender Groups is then currently a Deferred Funding Lender Group.

“Deferred Funding Settlement Date” means, with respect to unpaid Deferred
Funding Amounts of any Deferred Funding Lender Group, the earlier to occur of
(i) a Business Day selected by the applicable Deferred Funding Lender Agent and
indicated in its Deferred Funding Certificate that is 32 days (or, if such
32nd day is not a Business Day, not more than the number of days to the next
Business Day following such 32nd day) from the applicable Deferred Funding Date
(even if such date occurs following the end of the Revolving Period); and
(ii) the Deferred Funding De-Designation Date applicable to such Deferred
Funding Lender Group.

“HHS Compliance Date” the date established by the United States Department of
Health and Human Services on and after which certain health care entities,
including the CHS Parties, are required to have implemented the International
Classification of Diseases, 10th Revision, Clinical Modification (ICD-10-CM) for
diagnosis coding, including the Official ICD-10-CM Guidelines for Coding and
Reporting, and the International Classification of Diseases, 10th Revision,
Procedure Coding System (ICD-10-PCS) for inpatient hospital procedure coding,
including the Official ICD-10-PCS Guidelines for Coding and Reporting.

“ratable”, “ratable share”, “ratably” (and similar terms) means, the ratable
interest of each Lender Group as determined by reference to its Lender Group
Percentage.

“Temporary Relief Period” means, solely to the extent that the HHS Compliance
Date occurs on or before October 1, 2014, the following periods: (i) with
respect to the Default Ratio for a single Collection Period, the period
comprised of the five consecutive Collection Periods from February 2015 through
and including June 2015, (ii) with respect to the Delinquency Ratio for a single
Collection Period, the period comprised of the five consecutive Collection
Periods from February 2015 through and including June 2015, (iii) with respect
to the Payment Denial Rate for a single Collection Period, the period comprised
of the four consecutive Collection Periods from April 2015 through and including
July 2015, (iv) with respect to the average of the Default Ratio for a
Collection Period and the two prior Collection Periods, the period comprised of
the five consecutive Collection Periods from March 2015 through and including
July 2015, (v) with respect to the average of the Delinquency Ratio for a
Collection Period and the two prior Collection Periods, the period comprised of
the five consecutive Collection Periods from March 2015 through and including
July 2015, and (vi) with respect to the DSO for a single Collection Period, the
period comprised of the three consecutive Collection Periods from February 2015
through and

 

4



--------------------------------------------------------------------------------

including April 2015; provided, that if the HHS Compliance Date occurs after
October 1, 2014, the “Temporary Relief Period” hereunder shall consist of such
periods, if any, and pursuant to such terms as the Administrative Agent and the
Managing Agents each agrees in writing in its respective sole discretion.

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Borrower, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), each of the Originators party
to the Sale Agreement as of the Third Omnibus Amendment Effective Date, as
Originators, and such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

(c) The definition of “Collection Account Bank” in Section 1.01 of the
Receivables Loan Agreement is hereby amended and restated in its entirety to
read as follows:

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on both the Second Omnibus Amendment Effective Date and Third
Omnibus Amendment Effective Date shall be Bank of America, N.A., or Fifth Third
Bank, as context requires.

(d) The definition of “Commitment” in Section 1.01 of the Receivables Loan
Agreement is hereby amended by deleting the last sentence thereof and inserting
in lieu thereof the following:

As of the Third Omnibus Amendment Effective Date, the aggregate amount of the
Commitments is $700,000,000.

(e) The definition of “Contribution Agreement” in Section 1.01 of the
Receivables Loan Agreement is hereby amended and restated in its entirety to
read as follows:

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the Closing Date, among the Transferor, the
Company and the Collection Agent, as amended by the First Omnibus Amendment, the
Second Omnibus Amendment, and the Third Omnibus Amendment and as the same may be
further amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof and hereof, together with all instruments,
documents and agreements executed by any of the CHS Parties party thereto in
connection therewith, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof.

 

5



--------------------------------------------------------------------------------

(f) The definition of “Facility Limit” in Section 1.01 of the Receivables Loan
Agreement is hereby amended by replacing the dollar amount “$500,000,000”
appearing in such definition with “$700,000,000”.

(g) The definition of “Sale Agreement” in Section 1.01 of the Receivables Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Sale Agreement” means that certain Receivables Sale Agreement, dated as of the
Closing Date, among the Originators, the Buyer and the Collection Agent, as
amended by the First Omnibus Amendment, the Second Omnibus Amendment and the
Third Omnibus Amendment and as the same may be further amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof, together with all instruments, documents and
agreements executed by any of the Originators in connection therewith, in each
case, as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.

(h) The definition of “Scheduled Termination Date” in Section 1.01 of the
Receivables Loan Agreement is hereby amended and restated in its entirety to
read as follows:

“Scheduled Termination Date” means March 21, 2016, as such date may be extended
thereafter in accordance with Section 2.03(a).

(i) The definition of “Second Omnibus Amendment” in Section 1.01 of the
Receivables Loan Agreement is hereby amended and restated in its entirety to
read as follows:

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among the Borrower, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), and each of the Originators
party to the Sale Agreement as of the Second Omnibus Amendment Effective Date,
as Originators.

(j) The definition of “Specified Originators” in Section 1.01 of the Receivables
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Specified Originators” means the Originators listed on Schedule VI, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the Third Omnibus Amendment Effective Date.

 

6



--------------------------------------------------------------------------------

(k) The definition of “Supplemental Originators” in Section 1.01 of the
Receivables Loan Agreement is hereby deleted.

(l) Section 2.01(c) of the Receivables Loan Agreement is hereby amended by
adding the words “by Lenders not part of a Deferred Lending Group” immediately
following the words “requested to be made” appearing in the third line thereof.

(m) Section 2.01(e) of the Receivables Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(e) The applicable portion of the Advance (i) may be made by the related Conduit
Lender, in its sole discretion or (ii) if the related Conduit Lender does not
fund, shall be made by the related Committed Lender, in each case, in accordance
with its individual Commitment, if applicable, and its Lender Group Percentage
(subject to, during a Deferred Funding Period, the provisions of Section 2.01(h)
below with respect to Deferred Funding Lenders). Notwithstanding anything
contained in this Section 2.01 or elsewhere in this Agreement to the contrary,
no Lender shall be obligated to make any Advance in an amount that would result
in the aggregate Advances then funded by the related Lender Group exceeding such
Lender Group’s Lender Group Limit then in effect.

(n) Section 2.01(g) of the Receivables Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(g) On each Funding Date during a Conforming Period, following the satisfaction
of the applicable conditions set forth in this Section 2.01 and Article III,
each Lender shall make available to its related Managing Agent, for deposit to
the account of the Borrower or its designee in same day funds, at the account
specified in the Funding Request, an amount equal to such Lender’s ratable share
of the Advance then being made. During a Deferred Funding Period, following the
satisfaction of the applicable conditions set forth in this Section 2.01 and
Article III (i) on each Deferred Funding Date, each Lender member of a
Conforming Lender Group shall make available to its related Managing Agent, for
deposit to the account of the Borrower or its designee in same day funds, at the
account specified in the Funding Request, an amount equal to such Lender’s
ratable share of the Advance then being made, and (ii) on each Deferred Funding
Settlement Date, each Deferred Funding Lender shall make available Advances in
accordance with the provisions of Section 2.01(h). Each Lender shall use
commercially reasonable efforts to initiate each wire transfer of an Advance to
the Borrower no later than 12:00 noon (New York City time) on the applicable
Funding Date, Deferred Funding Date or Deferred Funding Settlement Date, as
applicable. Each Lender agrees that either (i) no portion of any Advance shall
be funded or held with “plan assets” of any “benefit plan investor” within the
meaning of Section 3(42) of ERISA or (ii) the funding and

 

7



--------------------------------------------------------------------------------

holding of any portion of any Advance shall not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

(o) Section 2.01 of the Receivables Loan Agreement is hereby amended by adding a
new clause (h) at the end thereof that reads as follows:

(h) Special Provisions for Deferred Fundings.

(i) At any time, three Business Days after receipt by the Administrative Agent
and the Collection Agent of a Deferred Funding Certificate from a Managing
Agent, the related Committed Lender shall become a “Deferred Funding Lender” and
its related Lender Group shall become a “Deferred Funding Lender Group”. Such
designation shall remain in effect until such time as the related Deferred
Funding Lender Agent issues a written notice to the Administrative Agent and the
Collection Agent withdrawing such designation (a “Deferred Funding
De-Designation Notice”) effective as of the date such notice is delivered or as
of such later date specified therein (such effective date, the “Deferred Funding
De-Designation Date”). Effective as of the Deferred Funding De-Designation Date,
each Committed Lender that is a Deferred Funding Lender, and each related Lender
Group that is a Deferred Funding Lender Group, shall cease to be a Deferred
Funding Lender or a Deferred Funding Lender Group, as applicable, and shall, for
all purposes other than pursuant to the proviso hereto, be deemed to be a
Conforming Lender and a Conforming Lender Group, as applicable; provided that in
connection with any Advance outstanding as of the Deferred Funding
De-Designation Date for which any Deferred Funding Lender has not, as of such
date, paid its Deferred Funding Amounts, such Deferred Funding De-Designation
Date shall be deemed to be the Deferred Funding Settlement Date for such Advance
and such Deferred Funding Lender shall comply with its obligations pursuant to
Section 2.01(h)(ii) and Section 2.01(h)(iii) for such Deferred Funding
Settlement Date.

(ii) On each Deferred Funding Settlement Date, each Deferred Funding Lender
shall make available to its Managing Agent the Deferred Funding Amount, which
amount (1) if such Deferred Funding Settlement Date occurs prior to the
occurrence and continuance of an Event of Default or Termination Date hereunder,
shall be deposited in the account of the Borrower or its designee as an Advance
hereunder, and (2) if such Deferred Funding Settlement Date occurs following the
occurrence and during the continuance of an Event of Default or Termination Date
hereunder, shall be paid to the Administrative Agent for distribution on the
same Business Day to the Lenders (including such Deferred Lender) ratably
(calculated presuming that all unfunded Deferred Funding Advance Shortfalls of
any other Deferred Funding Lender Groups have been fully funded); provided that
such Deferred Funding Lender shall not fund to the Administrative Agent and
shall instead net out of its ratable portion of the Deferred Funding Amount any
amounts that it is entitled to receive from the Administrative Agent under this
clause (h)(ii)(2); provided, in no event shall any

 

8



--------------------------------------------------------------------------------

such payment reduce the Revolving Principal Balance of any Lender or Lender
Group below zero. Upon the payment of the Deferred Funding Amount in accordance
with the provisions of clause (ii)(2) above and without any further action on
the part of such Deferred Funding Lender making such payment, the Borrower, the
Administrative Agent or the other Lenders, the Deferred Funding Lender making
such payment will have acquired, and each Lender receiving a distribution of a
portion of such payment will have granted to such Deferred Funding Lender,
without recourse or warranty, its portions of the Revolving Principal Balances
that were reduced by application of the distribution of such Deferred Funding
Amount by the Administrative Agent. The Revolving Principal Balance owing to
each Lender member of a Lender Group other than such Deferred Funding Lender’s
Deferred Funding Lender Group shall be reduced by the amount of any portion of
such payment received by such Lender and the Revolving Principal Balance owing
to the Deferred Funding Lender making such payment shall be increased by all
amounts so paid such that the aggregate Revolving Principal Balance of all
Lenders outstanding hereunder immediately prior to such payment and distribution
shall be unchanged and shall continue to equal to the aggregate Revolving
Principal Balance of all Lenders outstanding hereunder immediately following
such payment and distribution.

(iii) The obligation of each Deferred Funding Lender to fund the Deferred
Funding Amount on the related Deferred Funding Settlement Date is subject to any
valid and timely claims of a Deferred Funding Lender under clause (iv) below,
but is otherwise absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (1) any setoff, counterclaim, recoupment,
defense or other right which such Deferred Funding Lender may have against the
Administrative Agent, the other Lenders, the Borrower, or any other Person for
any reason whatsoever; (2) the occurrence or continuance of an Default, Event of
Default or Termination Date; (3) the termination of the Revolving Period,
(4) the reduction or termination of any Commitments; or (5) any other
occurrence, event, or condition, whether or not similar to any of the foregoing
(in each case, so long as such Advance does not result in the aggregate Advances
then funded by the related Deferred Funding Lender Group exceeding such Deferred
Funding Lender Group’s Lender Group Limit then in effect. The funding or failure
to fund the Deferred Funding Amount will not relieve or otherwise impair the
obligation of the Borrower to repay the Revolving Principal Balance of each
Lender, together with interest as provided in this Agreement.

(iv) A Deferred Funding Lender may not object to its funding obligation of
Deferred Funding Amounts under Section 2.01(g) and (h) on the basis of the
failure of the Borrower to satisfy the conditions precedent set forth in this
Section 2.01 and Article III as of the Deferred Funding Date so long as all such
conditions were satisfied as of the related Funding Date; provided that the
absolute and unconditional funding obligations of a Deferred Funding Lender of
Deferred Funding Amounts set forth in this Section 2.01 do not constitute a
waiver of any rights of such Deferred Funding Lender or of rights and remedies
of the Administrative Agent and the Lenders (including such Deferred Funding
Lender) against the Borrower, in each case, as set forth hereunder.

 

9



--------------------------------------------------------------------------------

(v) Each Deferred Funding Lender acknowledges that the Conforming Lender Groups
have relied on the obligation of the Deferred Funding Lender to fund the
Deferred Funding Amount in making Advances hereunder and is an intended
beneficiary of such obligation.

(p) Section 2.06(b) of the Receivables Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(b) On the Third Omnibus Amendment Effective Date, the Borrower shall pay to the
Administrative Agent for its own benefit and the benefit of each Managing Agent
and each Lender, as applicable, the fees set forth in the Fee Letter as amended
and restated on such date that are due and payable on such date, including the
upfront fee and reimbursement for all reasonable out-of-pocket costs and
expenses, including any legal fees and disbursements to the extent incurred,
relating to the negotiation, preparation and closing of the Third Omnibus
Amendment and the other Facility Documents.

(q) The proviso set forth at the end of clause (dd) of Section 4.01 of the
Receivables Loan Agreement is hereby amended by adding the following language
before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Borrower under any Facility Document directly related to or
directly arising from such violation without any further action

(r) The proviso set forth at the end of clause (j) of Section 4.02 of the
Receivables Loan Agreement is hereby amended by adding the following language
before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Collection Agent under any Facility Document directly related
to or directly arising from such violation without any further action

(s) The proviso set forth at the end of clause (q) of Section 5.01 of the
Receivables Loan Agreement is hereby amended by adding the following language
before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Borrower under any Facility Document directly related to or
directly arising from such violation without any further action

 

10



--------------------------------------------------------------------------------

(t) The proviso set forth at the end of clause (i) of Section 5.02 of the
Receivables Loan Agreement is hereby amended by adding the following language
before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Collection Agent under any Facility Document directly related
to or directly arising from such violation without any further action

(u) Section 5.02 of the Receivables Loan Agreement is hereby amended by adding a
new clause (l) at the end thereof that reads as follows:

(l) Banc of America Leasing & Capital, LLC Leases. The Collection Agent will
utilize its best efforts to cause each of the existing lease agreements and the
form for all future lease agreements between an Originator and Banc of America
Leasing & Capital, LLC or any of its affiliates to be amended to remove all
references to “accounts” from the defined term “Collateral” identified
thereunder as promptly as practicable and in any event within 90 days of the
Third Omnibus Amendment Effective Date; provided, that, to the extent any
existing lease agreement or the form for any future lease agreement is not so
amended within such 90 day period or any new lease agreement does not reflect
such amendment, the Administrative Agent shall have the right to deduct from the
Borrowing Base amounts not exceeding the aggregate amount of all amounts payable
under such lease agreements.

(v) Clause (h) of Section 7.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(h) As of the last day of any Collection Period, (i) the Default Ratio (x) for
any Collection Period occurring during the Temporary Relief Period shall exceed
9.50% and (y) for all other Collection Periods shall exceed 9.00%, (ii) the
Delinquency Ratio (x) for any Collection Period occurring during the Temporary
Relief Period shall exceed 5.75% and (y) for all other Collection Periods, shall
exceed 3.50%, (iii) the Payment Denial Rate (x) for any Collection Period
occurring during the Temporary Relief Period shall exceed 1.50% and (y) for all
other Collection Periods shall exceed 1.25%, (iv) the average of the Default
Ratio for each of such Collection Period and the two prior Collection Periods
(x) for any Collection Period occurring during the Temporary Relief Period shall
exceed 9.25% and (y) for all other Collection Periods shall exceed 8.50%, or
(v) the average of the Delinquency Ratio for each of such Collection Period and
the two prior Collection Periods (x) for any Collection Period occurring during
the Temporary Relief Period shall exceed 5.25% and (y) for all other Collection
Periods shall exceed 3.25%; or

 

11



--------------------------------------------------------------------------------

(w) Clause (i) of Section 7.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(i) The DSO reported on any Monthly Report shall exceed, (x) if with respect to
a Collection Period occurring during the Temporary Relief Period, 60 days and
(y) if with respect to a Collection Period occurring at any other time, 55 days;
or

(x) Clause (r) of Section 7.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(r) CHS or any subsidiary thereof shall fail to perform or observe any term,
covenant or agreement contained in Section 6.12 or Section 6.13 of the Parent
Credit Agreement either as in effect on the Third Omnibus Amendment Effective
Date or as in effect from time to time without regard to any waiver or
modification to any of those provisions or any of the defined terms used therein
and such failure shall continue for a period of 10 Business Days after the date
on which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder (the “Financial Covenant Cure Period”); or

(y) CA-CIB’s and Atlantic’s signature pages to the Receivables Loan Agreement
are amended to replace the notice address set forth therein with the respective
notice addresses as appear below CA-CIB’s and Atlantic’s signature lines and
blocks hereto.

(z) The Borrower and the Collection Agent’s signature pages to the Receivables
Loan Agreement are amended to replace the notice address set forth therein with
the respective notice addresses as appear below the Borrower and the Collection
Agent’s signature lines and blocks hereto.

(aa) Schedule I of the Receivables Loan Agreement is hereby replaced with the
Schedule I attached hereto as Annex B.

(bb) Schedule VI of the Receivables Loan Agreement is hereby replaced with the
Schedule VI attached hereto as Annex C.

SECTION 4. Amendments to Contribution Agreement. Subject to all of the terms and
conditions set forth in this Amendment:

(a) Section 1.01 of the Contribution Agreement is amended as by inserting the
following definitions in the appropriate alphabetical order:

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under

 

12



--------------------------------------------------------------------------------

each of this Agreement, the Loan Agreement, and the Sale Agreement, and as
Authorized Representative (as defined in the Sale Agreement), CHS, as
Transferor, as Buyer and individually (as a performance undertaking party), each
of the Originators party to the Sale Agreement as of the Third Omnibus Amendment
Effective Date, as Originators, and such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

(b) The definition of “Collection Account Bank” in Section 1.01 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on both the Second Omnibus Amendment Effective Date and Third
Omnibus Amendment Effective Date shall be Bank of America, N.A., or Fifth Third
Bank, as context requires.

(c) The definition of “Loan Agreement” in Section 1.01 of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

“Loan Agreement” means that certain Receivables Loan Agreement, dated as of the
Closing Date, among the Company, Professional Services, in its capacity as
Collection Agent, the Lenders party thereto from time to time, the Managing
Agents party thereto from time to time and Credit Agricole Corporate and
Investment Bank, as Administrative Agent, as amended by the First Omnibus
Amendment, the Second Omnibus Amendment and the Third Omnibus Amendment, as such
agreement may be further amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms.

(d) The definition of “Sale Agreement” in Section 1.01 of the Contribution
Agreement is hereby amended and restated in its entirety to read as follows:

“Sale Agreement” means that certain Receivables Sale Agreement dated as of the
Closing Date, among the Originators, the Buyer and the Collection Agent, as
amended by the First Omnibus Amendment, the Second Omnibus Amendment and the
Third Omnibus Amendment, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, together with all instruments, documents and agreements executed
by any of the Originators in connection therewith, in each case, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

(e) The definition of “Second Omnibus Amendment” in Section 1.01 of the
Contribution Agreement is hereby amended and restated in its entirety to read as
follows:

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among

 

13



--------------------------------------------------------------------------------

the Company, as Borrower and as the Company, the Conduit Lenders, Scotia, as a
Managing Agent and as a Committed Lender, BTMU, as a Managing Agent and as a
Committed Lender, Credit Agricole Corporate and Investment Bank, as a Managing
Agent, as a Committed Lender and as Administrative Agent, the Collection Agent,
as Collection Agent under each of this Agreement, the Sale Agreement, and the
Loan Agreement, and as Authorized Representative (as defined in the Sale
Agreement), CHS, as Transferor, as Buyer and individually (as a performance
undertaking party), and each of the Originators party to the Sale Agreement as
of the Second Omnibus Amendment Effective Date, as Originators.

(f) The definition of “Supplemental Originators” in Section 1.01 of the
Contribution Agreement is hereby deleted.

(g) Clause (d) of Section 2.01 of the Contribution Agreement is hereby amended
by deleting the last sentence thereof and inserting in lieu thereof the
following:

If at any time contrary to the mutual intent of the Transferor and the Company a
court characterizes the transactions hereunder as loans by the Company to the
Transferor, then the Transferor shall, effective as of the Closing Date, be
deemed to have granted (and the Transferor hereby does grant) to the Company a
first priority security interest in all of its right and title to and interest
in all Purchased Property and the proceeds thereof as security for such loans
advanced to the Transferor hereunder with accrued interest thereon, and this
Agreement shall be deemed to be a security agreement.

(h) Clause (j) of Section 4.01 of the Contribution Agreement is hereby amended
by replacing the reference to “Second Omnibus Amendment Effective Date”
appearing in such section with “Third Omnibus Amendment Effective Date”.

(i) The proviso set forth at the end of clause (x) of Section 4.01 of the
Contribution Agreement is hereby amended by adding the following language before
the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Transferor under any Facility Document directly related to or
directly arising from such violation without any further action

(j) The proviso set forth at the end of clause (i) of Section 5.01 of the
Contribution Agreement is hereby amended by adding the following language before
the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Transferor under any Facility Document directly related to or
directly arising from such violation without any further action

 

14



--------------------------------------------------------------------------------

(k) The proviso set forth at the end of the second to last sentence of
clause (b) of Section 6.07 of the Contribution Agreement is hereby amended by
adding the following language before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by the Transferor, the Company or the Collection Agent under any
Facility Document directly related to or directly arising from such violation
without any further action

SECTION 5. Amendments to Sale Agreement. Subject to all of the terms and
conditions set forth in this Amendment:

(a) Section 1.01 of the Sale Agreement is amended as by inserting the following
definitions in the appropriate alphabetical order:

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution Agreement, and the Loan
Agreement, and as Authorized Representative, CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), each of the Originators party
to this Agreement as of the Third Omnibus Amendment Effective Date, as
Originators, and such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

(b) The definition of “Collection Account Bank” in Section 1.01 of the Sale
Agreement is hereby amended and restated in its entirety to read as follows:

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on both the Second Omnibus Amendment Effective Date and Third
Omnibus Amendment Effective Date shall be Bank of America, N.A., or Fifth Third
Bank, as context requires.

(c) The definition of “Contribution Agreement” in Section 1.01 of the Sale
Agreement is hereby amended and restated in its entirety to read as follows:

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the Closing Date, among the Transferor, the
Company and the Collection Agent, as amended by the First Omnibus Amendment, the
Second Omnibus Amendment, and the Third Omnibus

 

15



--------------------------------------------------------------------------------

Amendment, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
hereof, together with all instruments, documents and agreements executed by any
of the CHS Parties party thereto in connection therewith, in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof and hereof.

(d) The definition of “Originator Notes” in Section 1.01 of the Sale Agreement
is hereby amended and restated in its entirety to read as follows:

“Originator Notes” means the subordinated promissory notes, each of which is
(i) payable to the Authorized Representative as the paying agent for one or more
Originators and (ii) is substantially in the form of Exhibit B attached hereto,
as each such note may be amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms and the terms hereof.

(e) The definition of “Second Omnibus Amendment” in Section 1.01 of the Sale
Agreement is hereby amended and restated in its entirety to read as follows:

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among the Company, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution Agreement, and the Loan
Agreement, and as Authorized Representative, CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), and each of the Originators
party to this Agreement as of the Second Omnibus Amendment Effective Date, as
Originators.

(f) The definition of “Specified Originators” in Section 1.01 of the Sale
Agreement is hereby amended and restated in its entirety to read as follows:

“Specified Originators” means the Originators listed on Schedule V, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the Third Omnibus Amendment Effective Date.

(g) The definition of “Supplemental Originators” in Section 1.01 of the Sale
Agreement is hereby deleted.

(h) Clause (d) of Section 2.01 of the Sale Agreement is hereby amended by
deleting the last sentence thereof and inserting in lieu thereof the following:

If at any time contrary to the mutual intent of the Originators and the Buyer a
court characterizes the transactions hereunder as loans by the Buyer to the

 

16



--------------------------------------------------------------------------------

Originators, then each of the Originators shall, effective as of the Closing
Date (with respect to Initial Originators) or effective as of the date of such
Originator’s Addition (with respect to Originators added as additional
Originators hereunder after the Closing Date), be deemed to have granted (and
each Originator hereby does grant) to the Buyer a first priority security
interest in all of its right and title to and interest in all Purchased Property
and the proceeds thereof as security for such loans and for the repayment of all
amounts advanced to the Originators hereunder with accrued interest thereon, and
this Agreement shall be deemed to be a security agreement.

(i) Clause (j) of Section 4.01 of the Sale Agreement is hereby amended by
replacing the reference to “Second Omnibus Amendment Effective Date” appearing
in such section with “Third Omnibus Amendment Effective Date”.

(j) The proviso set forth at the end of clause (x) of Section 4.01 of the Sale
Agreement is hereby amended by adding the following language before the period
at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by any Originator under any Facility Document directly related to or
directly arising from such violation without any further action.

(k) The proviso set forth at the end of clause (l) of Section 5.01 of the Sale
Agreement is hereby amended by adding the following language before the period
at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by any Originator under any Facility Document directly related to or
directly arising from such violation without any further action.

(l) The proviso set forth at the end of the second to last sentence of
clause (b) of Section 6.07 of the Sale Agreement is hereby amended by adding the
following language before the period at the end thereof:

and, if such violation is cured within such 15 day period, the cure of such
violation shall be effective to cure any breach of any covenant, representation
or warranty by any Originator or the Collection Agent under any Facility
Document directly related to or directly arising from such violation without any
further action.

(m) Schedule I of the Sale Agreement is hereby replaced with the Schedule I
attached hereto as Annex D.

(n) Schedule III of the Sale Agreement is hereby replaced with the Schedule III
attached hereto as Annex E.

 

17



--------------------------------------------------------------------------------

(o) Schedule V of the Sale Agreement is hereby replaced with the Schedule V
attached hereto as Annex F.

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the following conditions
have been satisfied (in form and substance reasonably acceptable to the
Administrative Agent):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Borrower, the Company, the Collection Agent (as
Collection Agent under each of the Receivables Loan Agreement, the Contribution
Agreement, and the Sale Agreement), the Authorized Representative, the
Transferor, the Buyer, CHS individually, the Existing Originators (including the
Removed Originator, as Removed Originator), the Supplemental Originators, the
Managing Agents, the Committed Lenders, the Conduit Lenders and the
Administrative Agent.

(b) The Administrative Agent shall have received the items listed in
Schedule II.

(c) All fees and expenses required to be paid prior to an Advance under the
Receivables Loan Agreement (as amended by this Amendment) pursuant to (i) the
Receivables Loan Agreement (as amended by this Amendment) and (ii) the Fee
Letter (as amended and restated on the date hereof) shall have been paid.

(d) Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 7. Representations and Warranties.

(a) Each of the CHS Parties represents and warrants as of the date hereof that
(i) it has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and the performance of the Receivables Loan
Agreement, Contribution Agreement, Sale Agreement and the other Facility
Documents, each as amended hereby, and (ii) no consent, approval, authorization
or order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment other than
such as has been met or obtained and are in full force and effect.

(b) Each of the CHS Parties represents and warrants as of the date hereof that
each of this Amendment and each Facility Document (as amended by this Amendment
or otherwise as of the date hereof, as applicable) constitutes such Person’s
legal, valid and binding obligation, enforceable against such person in
accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(c) The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

 

18



--------------------------------------------------------------------------------

(d) The Collection Agent hereby makes each of the representations and warranties
contained in Section 4.02 of the Receivables Loan Agreement as of the date
hereof, in each case after giving effect to this Amendment, except for those
representations and warranties that refer to specific dates, which are made as
of the dates indicated therein.

(e) Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 8. Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 9. Further Assurances. The Borrower and the Collection Agent agree to
promptly take such action, upon the reasonable request of the Administrative
Agent, as is necessary to carry out the intent of this Amendment.

SECTION 10. Confirmation of Agreements. On and after the date hereof, all
references to each of the Receivables Loan Agreement, the Contribution
Agreement, and the Sale Agreement in the Facility Documents and the other
documents and instruments delivered pursuant to or in connection with such
Facility Documents shall mean, respectively, (i) the Receivables Loan Agreement
as amended by this Amendment, and as hereafter modified, amended or restated in
accordance with its terms, (ii) the Contribution Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms, and (iii) the Sale Agreement as amended by this Amendment, and as
hereafter modified, amended or restated in accordance with its terms. Except as
herein expressly amended, each of the Receivables Loan Agreement, the
Contribution Agreement and the Sale Agreement are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with each
agreement’s respective terms.

SECTION 11. Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendments to (i) the Receivables
Loan Agreement set forth in Section 3 of this Amendment, (ii) the Contribution
Agreement set forth in Section 4 of this Amendment, and (iii) the Sale Agreement
set forth in Section 5 of this Amendment, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Performance Undertaking
heretofore executed and delivered by it is, and shall continue to be, in full
force and effect in accordance with its terms and shall apply to the Receivables
Loan Agreement, Contribution Agreement and Sale Agreement, each as amended by
this Amendment, and the Performance Undertaking is hereby so ratified and
confirmed.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF

 

19



--------------------------------------------------------------------------------

THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT, ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 14. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC,

as Borrower and as Company

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION,

as Collection Agent under each of the Receivables Loan Agreement, Contribution
Agreement and Sale Agreement and as Authorized Representative

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

Community Health Systems Professional Services Corporation

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor, as Buyer and individually

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent,

as a Managing Agent and as a Committed Lender

By:   /s/ Konstantina Kourmpetis  

Name: Konstantina Kourmpetis

Title: Managing Director

By:   /s/ Sam Pilcer  

Name: Sam Pilcer

Title: Managing Director

Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Roman Burt

Telephone No: (212) 261-3996

Facsimile No: (917) 849-5584

Email: roman.burt@ca-cib.com

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Lender

By:  

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as attorney-in-fact

By:   /s/ Konstantina Kourmpetis  

Name: Konstantina Kourmpetis

Title: Managing Director

By:   /s/ Sam Pilcer  

Name: Sam Pilcer

Title: Managing Director

Atlantic Asset Securitization

c/o Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Roman Burt

Telephone No: (212) 261-3996

Facsimile No: (917) 849-5584

Email: roman.burt@ca-cib.com

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing

Agent and as a Committed Lender

By:   /s/ John Frazell  

Name: John Frazell

Title: Director

 

LIBERTY STREET FUNDING LLC,

as a Conduit Lender

By:   /s/ Jill A. Russo  

Name: Jill A. Russo

Title: Vice President

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Managing Agent

By:   /s/ Luna Mills  

Name: Luna Mills

Title: Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

By:   /s/ B. McNany  

Name: B. McNany

Title: Vice President

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:   /s/ David V. DeAngelis  

Name: David V. DeAngelis

Title: Vice President

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS:

 

AFFINITY HOSPITAL, LLC

BERWICK HOSPITAL COMPANY, LLC

BLUEFIELD HOSPITAL COMPANY, LLC

BLUFFTON HEALTH SYSTEM LLC

BULLHEAD CITY HOSPITAL CORPORATION

CARLSBAD MEDICAL CENTER, LLC

CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC

COATESVILLE HOSPITAL CORPORATION

CRESTVIEW HOSPITAL CORPORATION

DEACONESS HEALTH SYSTEM, LLC

DHSC, LLC

DUKES HEALTH SYSTEM, LLC

DYERSBURG HOSPITAL CORPORATION

EMPORIA HOSPITAL CORPORATION

FOLEY HOSPITAL CORPORATION

FRANKLIN HOSPITAL CORPORATION

GADSDEN REGIONAL MEDICAL CENTER, LLC

GALESBURG HOSPITAL CORPORATION

GRANBURY HOSPITAL CORPORATION

GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC

GREENBRIER VMC, LLC

HOSPITAL OF MORRISTOWN, INC.

JACKSON, TENNESSEE HOSPITAL COMPANY, LLC

JOURDANTON HOSPITAL CORPORATION

KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

LAKE WALES HOSPITAL CORPORATION

LANCASTER HOSPITAL CORPORATION

LAS CRUCES MEDICAL CENTER, LLC

LEA REGIONAL HOSPITAL, LLC

MARTIN HOSPITAL CORPORATION

MARY BLACK HEALTH SYSTEM LLC

MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES, LLC

MCNAIRY HOSPITAL CORPORATION MCSA, L.L.C.

MOBERLY HOSPITAL COMPANY, LLC

NATIONAL HEALTHCARE OF LEESVILLE, INC. NATIONAL HEALTHCARE OF MT. VERNON, INC.

NORTHAMPTON HOSPITAL COMPANY, LLC

NORTHWEST HOSPITAL, LLC

ORO VALLEY HOSPITAL, LLC

PAYSON HOSPITAL CORPORATION

PETERSBURG HOSPITAL COMPANY, LLC

PHOENIXVILLE HOSPITAL COMPANY, LLC

POTTSTOWN HOSPITAL COMPANY, LLC

PORTER HOSPITAL, LLC

QHG OF ENTERPRISE, INC.

QHG OF SOUTH CAROLINA, INC.

ROSWELL HOSPITAL CORPORATION

RUSTON LOUISIANA HOSPITAL COMPANY, LLC

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

SAN MIGUEL HOSPITAL CORPORATION

SCRANTON HOSPITAL COMPANY, LLC

SHELBYVILLE HOSPITAL CORPORATION

SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC

SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC

SPOKANE WASHINGTON HOSPITAL COMPANY, LLC

ST. JOSEPH HEALTH SYSTEM LLC

TOMBALL TEXAS HOSPITAL COMPANY, LLC

TOOELE HOSPITAL CORPORATION

WARREN OHIO HOSPITAL COMPANY, LLC

WARREN OHIO REHAB HOSPITAL COMPANY, LLC

WARSAW HEALTH SYSTEM LLC

WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC

WEATHERFORD TEXAS HOSPITAL COMPANY, LLC

WESLEY HEALTH SYSTEM, LLC

WEST GROVE HOSPITAL COMPANY, LLC

WILKES-BARRE HOSPITAL COMPANY, LLC

WOMEN & CHILDREN’S HOSPITAL, LLC

YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

ANNA HOSPITAL CORPORATION

AUGUSTA HOSPITAL, LLC

BIG BEND HOSPITAL CORPORATION

BIG SPRING HOSPITAL CORPORATION

BLUE RIDGE GEORGIA HOSPITAL COMPANY, LLC

CENTRE HOSPITAL CORPORATION

CLINTON HOSPITAL CORPORATION

DEMING HOSPITAL CORPORATION

EVANSTON HOSPITAL CORPORATION

FALLBROOK HOSPITAL CORPORATION

FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC

FORT PAYNE HOSPITAL CORPORATION

GREENVILLE HOSPITAL CORPORATION HOSPITAL OF BARSTOW, INC.

HOSPITAL OF FULTON, INC.

HOSPITAL OF LOUISA, INC.

KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC

LEXINGTON HOSPITAL CORPORATION

LUTHERAN MUSCULOSKELETAL CENTER, LLC

MARION HOSPITAL CORPORATION

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

MMC OF NEVADA, LLC

NATIONAL HEALTHCARE OF NEWPORT, INC.

OAK HILL HOSPITAL CORPORATION

PHILLIPS HOSPITAL CORPORATION

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

RED BUD ILLINOIS HOSPITAL COMPANY, LLC

SALEM HOSPITAL CORPORATION

SCRANTON QUINCY HOSPITAL COMPANY, LLC

SUNBURY HOSPITAL COMPANY, LLC

WATSONVILLE HOSPITAL CORPORATION

WILLIAMSTON HOSPITAL CORPORATION

WOODWARD HEALTH SYSTEM, LLC

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

BROWNWOOD HOSPITAL, L.P.

By:   Brownwood Medical Center, LLC Its:   General Partner By:   /s/ James W.
Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

COLLEGE STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC Its:  
General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

IOM HEALTH SYSTEM, L.P. By:   Lutheran Health Network Investors, LLC Its:  
General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

LAREDO TEXAS HOSPITAL COMPANY, L.P.

By:   Webb Hospital Corporation Its:   General Partner By:   /s/ James W.
Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

LONGVIEW MEDICAL CENTER, L.P. By:   Regional Hospital of Longview, LLC Its:  
General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

NAVARRO HOSPITAL, L.P. By:   Navarro Regional, LLC Its:   General Partner By:  
/s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

PINEY WOODS HEALTHCARE SYSTEM, L.P.

By:   Woodland Heights Medical Center, LLC Its:   General Partner By:   /s/
James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

REHAB HOSPITAL OF FORT WAYNE GENERAL PARTNERSHIP By:   Lutheran Health Network
Investors, LLC Its:   General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

SAN ANGELO HOSPITAL, L.P. By:   San Angelo Community Medical Center, LLC Its:  
General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

VICTORIA OF TEXAS, L.P. By:   Detar Hospital, LLC Its:   General Partner By:  
/s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

ARMC, L.P.

By:   Triad-ARMC, LLC Its:   General Partner By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

CRESTWOOD HEALTHCARE, L.P. By:   Crestwood Hospital, LLC Its:   General Partner
By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

REMOVED ORIGINATOR:

 

NANTICOKE HOSPITAL COMPANY, LLC

By:   /s/ James W. Doucette  

Name: James W. Doucette

Title: Senior Vice President and Treasurer

 

Signature Page to Third Omnibus Amendment



--------------------------------------------------------------------------------

Schedule I

2014 Supplemental Originators

 

Hospital Name

  

Legal Entity Name

  

Jurisdiction

  

Address

Union County Hospital    Anna Hospital Corporation    IL   

517 North Main

Anna, IL 62906

Abilene Regional Medical Center    ARMC, L.P.    DE   

6250 Highway 83/84

Abilene, TX 79606

Trinity Hospital of Augusta    Augusta Hospital, LLC    DE   

2260 Wrightsboro Road

Augusta, GA 30904

Big Bend Regional Medical Center    Big Bend Hospital Corporation    TX   

2600 Highway 118 North

Alpine, TX 79830

Scenic Mountain Medical Center    Big Spring Hospital Corporation    TX   

1601 West Eleventh Place

Big Spring, TX 79720

Fannin Regional Hospital    Blue Ridge Georgia Hospital Company, LLC    DE   

2855 Old Highway 5, North

Blue Ridge, GA 30513

Cherokee Medical Center    Centre Hospital Corporation    AL   

400 Northwood Drive

Centre, AL 35960

Lock Haven Hospital    Clinton Hospital Corporation    PA   

24 Cree Drive

Lock Haven, PA 17745

Crestwood Medical Center    Crestwood Healthcare, L.P.    DE   

One Hospital Drive SW

Huntsville, AL 35801

Mimbres Memorial Hospital    Deming Hospital Corporation    NM   

900 W. Ash Street

Deming, NM 88030

Evanston Regional Hospital    Evanston Hospital Corporation    WY   

190 Arrowhead Drive

Evanston, WY 82930

Fallbrook Hospital    Fallbrook Hospital Corporation    DE   

624 East Elder

Fallbrook, CA 92028

Forrest City Medical Center    Forrest City Arkansas Hospital Company, LLC    AR
  

1601 Newcastle Road

Forrest City, AR 72335

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Hospital Name

  

Legal Entity Name

  

Jurisdiction

  

Address

DeKalb Regional Medical Center    Fort Payne Hospital Corporation    AL   

200 Medical Center Drive

(P.O. Box 680778),

Fort Payne, AL 35968

L.V. Stabler Memorial Hospital    Greenville Hospital Corporation    AL   

29 L.V. Stabler Drive

Greenville, AL 36037

Barstow Community Hospital    Hospital of Barstow, Inc.    DE   

820 East Mountain View Street

Barstow, CA 92311

Parkway Regional Hospital    Hospital of Fulton, Inc.    KY   

2000 Holiday Lane

(P.O. Box 866)

Fulton, KY 42041

Three Rivers Medical Center    Hospital of Louisa, Inc.    KY   

2483 Highway 644

(P.O. Box 769)

Louisa, KY 41230

Northeast Regional Medical Center    Kirksville Missouri Hospital Company, LLC
   MO   

315 S. Osteopathy

Kirksville, MO 63501

Henderson County Community Hospital    Lexington Hospital Corporation    TN   

200 West Church St.

Lexington, TN 38351

The Orthopaedic Hospital of Lutheran Health Network    Lutheran Musculoskeletal
Center, LLC    DE   

7952 W. Jefferson Blvd.

Fort Wayne, IN 46804

Heartland Regional Medical Center    Marion Hospital Corporation    IL   

3333 West DeYoung

Marion, IL 62959

McKenzie Regional Hospital    McKenzie Tennessee Hospital Company, LLC    DE   

161 Hospital Dr.

McKenzie, TN 38201

Mesa View Regional Hospital    MMC of Nevada, LLC    DE   

1299 Bertha Howe Avenue

Mesquite, NV 89027

Harris Hospital    National Healthcare of Newport, Inc.    DE   

1205 McLain

Newport, AR 72112

Plateau Medical Center    Oak Hill Hospital Corporation    WV   

430 Main Street

Oak Hill, WV 25901

Helena Regional Medical Center    Phillips Hospital Corporation    AR   

1801 Martin Luther King Drive

(P.O. Box 788),

Helena, AR 72342

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Hospital Name

  

Legal Entity Name

  

Jurisdiction

  

Address

Red Bud Regional Hospital   

Red Bud Illinois Hospital

Company, LLC

   IL   

325 Spring Street

Red Bud, IL 62278

The Memorial Hospital of Salem County    Salem Hospital Corporation    NJ   

310 Woodstown Road

Salem, NJ 08079

Moses Taylor Hospital    Scranton Quincy Hospital Company, LLC    DE   

700 Quincy Ave.

Scranton, PA 18510

Sunbury Community Hospital    Sunbury Hospital Company, LLC    DE   

350 N. Eleventh Street

(P. O. Box 737),

Sunbury, PA 17801

Watsonville Community Hospital    Watsonville Hospital Corporation    DE   

75 Nielson Street

Watsonville, CA 95076

Martin General Hospital    Williamston Hospital Corporation    NC   

310 S. McCaskey Road

Williamston, NC 27892

Woodward Regional Hospital    Woodward Health System, LLC    DE   

900 17th Street

Woodward, OK 73801

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Schedule II

Condition Precedent Documents

As required by Section 6 of the Amendment, each of the following items must be
delivered to the Administrative Agent prior to the effectiveness of the
Amendment. Unless otherwise indicated, each of the documents below is dated as
of March 31, 2014:

Document/Action

 

1. Amendment

Schedules to Amendment

 

  Schedule I Supplemental Originators

 

  Schedule II Condition Precedent Documents (Closing List)

Annexes to Amendment

 

  Annex A Form of Joinder Agreement

 

  Annex B Schedule I to Receivables Loan Agreement - Lenders

 

  Annex C Schedule VI to Receivables Loan Agreement - Specified Originators

 

  Annex D Schedule I to Sale Agreement - Originators

 

  Annex E Schedule III to Sale Agreement - Legal Name

 

  Annex F Schedule V to Sale Agreement - Specified Originators

 

2. Originator Note for each Supplemental Originator that is a Specified
Originator

 

3. Second Amended and Restated Subordinated Note for Originators that are not
Specified Originators

 

4. Second Amended and Restated Deposit Account Notification Agreement
(Government Healthcare Receivables) with Bank of America, N.A.

 

5. Amended and Restated Deposit Account Notification Agreement (Government
Healthcare Receivables) with Fifth Third Bank

 

6. Joinder Agreement for Supplemental Originators

 

7. Second Amended and Restated Fee Letter

 

8. Officer’s Certificate of CHS concerning the requirements of Section
6.05(b)(ii) of the Parent Credit Agreement

 

9. Officer’s Certificate of each of the Supplemental Originators certifying as
to clauses (iii) and (v) of Section 9.14(a) of the Receivables Sale Agreement

 

10. Officer’s Certificate of the Removed Originator pursuant to Section 9.14(b)
of the Receivables Sale Agreement

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Document/Action

 

11. Secretary’s Certificate certifying and attaching (i) a copy of the
certificate of incorporation or formation, as amended through the date hereof,
certified by the applicable Secretary of State, (ii) a copy of the operating
agreement, by-laws or partnership agreement, as applicable, as amended through
the date hereof, (iii) a copy of the resolutions adopted, (iv) the names and
signatures of the officers authorized on its behalf to execute the agreements to
be delivered by it and (v) a copy of each good standing certificate and (if
principal place of business is not the same as its jurisdiction of organization)
certificates of foreign qualification from the applicable Secretary of State or
other official, dated as of a recent date (or, for any entity that is not a
Supplemental Originator, certifying its good standing in its state of
incorporation/organization, and its due qualification in every jurisdiction in
which the nature of its business requires it to be so qualified and the failure
to do so could reasonably be expected to have a Material Adverse Effect), for
each of:

 

  (a) Borrower

 

  (b) Collection Agent

 

  (c) Each of the Originators

 

  (d) CHS

 

12. Opinion of Kirkland & Ellis LLP, counsel for the Borrower, Collection Agent,
Originators (located in Delaware and Illinois), Nanticoke, CHS and Parent, as to
existence and good standing, due authorization and execution, non-contravention,
governmental approvals, health care issues, enforceability and creation,
perfection and priority of security interests

 

13. Opinion of Kirkland & Ellis LLP, counsel for the Borrower, Collection Agent,
Originators (located in Delaware and Illinois), Nanticoke, CHS and Parent,
relating to issues of “true sale” (“first step”)

 

14. Opinion of Kirkland & Ellis LLP, counsel for the Borrower, Collection Agent,
Originators (located in Delaware and Illinois), Nanticoke, CHS and Parent,
relating to issues of “true sale” (“second step”)

 

15. Opinion of in-house counsel for Borrower, Collection Agent, Originators and
CHS regarding additional corporate matters

 

16. Opinion of Polsinelli Shughart PC, health care counsel for the Borrower,
Collection Agent, Originators and CHS

 

17. Opinion of Bradley Arant Boult Cummings LLP, Alabama local counsel for each
of the Originators organized in such local counsel’s jurisdiction

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Document/Action

 

18. Opinion of Bradley Arant Boult Cummings LLP, Tennesee local counsel for each
of the Originators organized in such local counsel’s jurisdiction

 

19. Opinion of Liechty & McGinnis, LLP, Texas local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

20. Results of lien searches (including UCC and tax) from each of the relevant
jurisdictions, dated as of a recent date, with respect to each of the
Supplemental Originators

 

21. Forms of UCC-1 Financing Statements (and UCC-3 Financing Statements as
necessary) naming each Supplemental Originator, as debtor/seller, CHS, as
secured party/purchaser, Borrower, as Assignee, and CA-CIB, as Administrative
Agent, as assignee of Borrower, which forms shall be filed on or prior to the
Amendment Effective Date

 

22. Forms of financing statements necessary to terminate or amend any financing
statements filed in connection with the Parent Credit Agreement or any secured
indenture covering the Receivables, Related Security or Collections previously
filed against CHS, any Existing Originator and any Supplemental Originator in
such Person’s jurisdiction of organization, which forms shall be filed on or
prior to the Amendment Effective Date

 

23. Approval of Parent Credit Agreement Administrative Agent under Section
6.05(b)(ii) of the Parent Credit Agreement

 

24. Bill of Sale between Borrower to CHS relating to receivables associated with
Nanticoke Hospital Company, LLC

 

25. Bill of Sale between CHS and Nanticoke Hospital Company, LLC relating to
receivables associated with Nanticoke Hospital Company, LLC

 

26. Delivery of the most recent monthly report on or before March 20, 2014 with
respect to the February 2014 collection period

 

27. Funding Request, dated March 28, 2014 (or such later date and at such later
time than as provided in the Receivables Loan Agreement as may be approved by
each Lender, in its respective sole discretion)

 

28. Second Amended and Restated Administrative Agent Fee Letter

 

29. Payment of fees and expenses

 

Schedules to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of [            ], is made by each of the
persons listed on Annex I hereto affiliated with CHS/Community Health Systems,
Inc. (each a “Supplemental Originator” and, jointly and severally, the
“Supplemental Originators”), and Community Health Systems Professional Services
Corporation, as Collection Agent and Authorized Representative, and acknowledged
and agreed by CHS/Community Health Systems, Inc., as Buyer, and Credit Agricole
Corporate and Investment Bank, as Administrative Agent, and delivered pursuant
to Section 9.14(a) of the Receivables Sale Agreement, dated as of March 21,
2012, by Community Health Professional Services Corporation, as Collection Agent
and Authorized Representative, CHS/Community Health Systems, Inc., as Buyer, and
the Originators party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Sale Agreement”). Capitalized terms
used herein but not defined herein are used with the meanings given them in the
Receivables Sale Agreement.

PRELIMINARY STATEMENTS:

WHEREAS, the parties to this Joinder Agreement wish to add the Supplemental
Originators to the Receivables Sale Agreement in the manner hereinafter set
forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 9.14(a) of
the Receivables Sale Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

By executing and delivering this Joinder Agreement, each Supplemental
Originator, agrees to become, and upon satisfaction of the conditions precedent
contained in Section 9.14(a) of the Receivables Sale Agreement, does hereby
become a party to the Receivables Sale Agreement as an Originator thereunder on
the date hereof with the same force and effect as if originally named as an
Originator thereunder as of the date hereof. In furtherance of and without
limiting the generality of the foregoing, each Supplemental Originator expressly
assumes and agrees to be bound by all obligations and liabilities of an
Originator thereunder, including the obligation to sell Receivables, together
with all of the Related Security relating to such Receivables and all
Collections with respect to and other proceeds of such Receivables, in
accordance with the terms thereof.

Each of the undersigned Supplemental Originators hereby represents and warrants
as to itself that, after giving effect to the supplementation of the Schedules
to the Receivables Sale Agreement as contemplated hereby, each of the
representations and warranties contained in Article IV (Representations and
Warranties) of the Receivables Sale Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date. The
information set forth in Annex II hereto is hereby added to the information set
forth in Schedules I, III, and V of the Receivables Sale Agreement and such
Schedules shall be deemed to be supplemented by and with the information set
forth in Annex II.

This Joinder Agreement shall be governed by the laws of the State of New York.



--------------------------------------------------------------------------------

This Joinder Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page hereof by facsimile or by electronic
mail attachment in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

 

COLLECTION AGENT AND

AUTHORIZED REPRESENTATIVE:

 

COMMUNITY HEALTH SYSTEMS

PROFESSIONAL SERVICES CORPORATION

By:     Name: Title:

 

SUPPLEMENTAL ORIGINATORS:

 

[SUPPLEMENTAL ORIGINATORS]

By:     Name: Title:

 

[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BUYER:

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.

By:       Name:   Title:

ADMINISTRATIVE AGENT:

 

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

By:       Name:   Title:

 

By:       Name:   Title:

 

[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

ANNEX I

Supplemental Originators

 

Hospital Name

  

Legal Entity Name

  

Jurisdiction

  

Address

                 

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

ANNEX II

Supplement to Schedules to Receivables Sale Agreement

Schedule I:

Schedule III:

Schedule V:

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex B

SCHEDULE I

LENDERS

Commitments and Lender Groups

 

Managing Agent

  

Conduit Lender,

if any

  

Committed Lender

   Committed Lender
Commitment  

Credit Agricole Corporate and Investment Bank

   Atlantic Asset Securitization LLC    Credit Agricole Corporate and Investment
Bank    $ 270,000,000   

The Bank of Nova Scotia

   Liberty Street Funding LLC    The Bank of Nova Scotia    $ 180,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   Victory Receivables Corporation    The Bank of Tokyo-Mitsubishi UFJ, Ltd.   
$ 250,000,000   

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex C

SCHEDULE VI

SPECIFIED ORIGINATORS

 

Originator

   CHS %  

1.      ARMC, L.P.

     87.58   

2.      Augusta Hospital, LLC

     88.72   

3.      Blue Ridge Georgia Hospital Company, LLC

     98.21   

4.      Crestview Hospital Corporation

     96.5192   

5.      Crestwood Healthcare, L.P.

     95.07   

6.      Deaconess Health System, LLC

     97.168   

7.      Greenbrier VMC, LLC

     96.0   

8.      IOM Health System, L.P.

     86.30   

9.      Jackson, Tennessee Hospital Company, LLC

     96.94   

10.    Kirksville Missouri Hospital Co., LLC

     88.10   

11.    Lake Wales Hospital Corporation

     94.7988   

12.    Laredo Texas Hospital Company, L.P.

     95.012   

13.    Lutheran Musculoskeletal Center, LLC

     60.00   

14.    Mary Black Health System LLC

     98.1337   

15.    McKenzie-Willamette Regional Medical Center Associates, LLC

     90.5   

16.    Petersburg Hospital Company, LLC

     99.3   

17.    Piney Woods Healthcare System, L.P.

     91.7823   

18.    Porter Hospital, LLC

     91.17   

19.    Rehab Hospital of Fort Wayne General Partnership

     86.30   

20.    San Angelo Hospital, L.P.

     94.771   

21.    St. Joseph Health System LLC

     86.30   

22.    Sunbury Hospital Company, LLC

     73.26   

23.    Warsaw Health System LLC

     99.07   

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex D

SCHEDULE I

ORIGINATORS

 

1. Affinity Hospital, LLC

 

2. Anna Hospital Corporation

 

3. ARMC, L.P.

 

4. Augusta Hospital, LLC

 

5. Berwick Hospital Company, LLC

 

6. Big Bend Hospital Corporation

 

7. Big Spring Hospital Corporation

 

8. Blue Ridge Georgia Hospital Company, LLC

 

9. Bluefield Hospital Company, LLC

 

10. Bluffton Health System LLC

 

11. Brownwood Hospital, L.P.

 

12. Bullhead City Hospital Corporation

 

13. Carlsbad Medical Center, LLC

 

14. Centre Hospital Corporation

 

15. Cleveland Tennessee Hospital Company, LLC

 

16. Clinton Hospital Corporation

 

17. Coatesville Hospital Corporation

 

18. College Station Hospital, L.P.

 

19. Crestview Hospital Corporation

 

20. Crestwood Healthcare, L.P.

 

21. Deaconess Health System, LLC

 

22. Deming Hospital Corporation

 

23. DHSC, LLC

 

24. Dukes Health System, LLC

 

25. Dyersburg Hospital Corporation

 

26. Emporia Hospital Corporation

 

27. Evanston Hospital Corporation

 

28. Fallbrook Hospital Corporation

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

29. Foley Hospital Corporation

 

30. Forrest City Arkansas Hospital Company, LLC

 

31. Fort Payne Hospital Corporation

 

32. Franklin Hospital Corporation

 

33. Gadsden Regional Medical Center, LLC

 

34. Galesburg Hospital Corporation

 

35. Granbury Hospital Corporation

 

36. Granite City Illinois Hospital Company, LLC

 

37. Greenbrier VMC, LLC

 

38. Greenville Hospital Corporation

 

39. Hospital of Barstow, Inc.

 

40. Hospital of Fulton, Inc.

 

41. Hospital of Louisa, Inc.

 

42. Hospital of Morristown, Inc.

 

43. IOM Health System, L.P.

 

44. Jackson, Tennessee Hospital Company, LLC

 

45. Jourdanton Hospital Corporation

 

46. Kay County Oklahoma Hospital Company, LLC

 

47. Kirksville Missouri Hospital Company, LLC

 

48. Lake Wales Hospital Corporation

 

49. Lancaster Hospital Corporation

 

50. Laredo Texas Hospital Company, L.P.

 

51. Las Cruces Medical Center, LLC

 

52. Lea Regional Hospital, LLC

 

53. Lexington Hospital Corporation

 

54. Longview Medical Center, L.P.

 

55. Lutheran Musculoskeletal Center, LLC

 

56. Marion Hospital Corporation

 

57. Martin Hospital Corporation

 

58. Mary Black Health System LLC

 

59. McKenzie Tennessee Hospital Company, LLC

 

60. McKenzie-Willamette Regional Medical Center Associates, LLC

 

61. McNairy Hospital Corporation

 

62. MCSA, L.L.C.

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

63. MMC of Nevada, LLC

 

64. Moberly Hospital Company, LLC

 

65. National Healthcare of Leesville, Inc.

 

66. National Healthcare of Mt. Vernon, Inc.

 

67. National Healthcare of Newport, Inc.

 

68. Navarro Hospital, L.P.

 

69. Northampton Hospital Company, LLC

 

70. Northwest Hospital, LLC

 

71. Oak Hill Hospital Corporation

 

72. Oro Valley Hospital, LLC

 

73. Payson Hospital Corporation

 

74. Petersburg Hospital Company, LLC

 

75. Phillips Hospital Corporation

 

76. Phoenixville Hospital Company, LLC

 

77. Piney Woods Healthcare System, L.P.

 

78. Porter Hospital, LLC

 

79. Pottstown Hospital Company, LLC

 

80. QHG of Enterprise, Inc.

 

81. QHG of South Carolina, Inc.

 

82. Red Bud Illinois Hospital Company, LLC

 

83. Rehab Hospital of Fort Wayne General Partnership

 

84. Roswell Hospital Corporation

 

85. Ruston Louisiana Hospital Company, LLC

 

86. Salem Hospital Corporation

 

87. San Angelo Hospital, L.P.

 

88. San Miguel Hospital Corporation

 

89. Scranton Hospital Company, LLC

 

90. Scranton Quincy Hospital Company, LLC

 

91. Shelbyville Hospital Corporation

 

92. Siloam Springs Arkansas Hospital Company, LLC

 

93. Spokane Valley Washington Hospital Company, LLC

 

94. Spokane Washington Hospital Company, LLC

 

95. St. Joseph Health System LLC

 

96. Sunbury Hospital Company, LLC

 

97. Tomball Texas Hospital Company, LLC

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

98. Tooele Hospital Corporation

 

99. Victoria of Texas, L.P.

 

100. Warren Ohio Hospital Company, LLC

 

101. Warren Ohio Rehab Hospital Company, LLC

 

102. Warsaw Health System LLC

 

103. Watsonville Hospital Corporation

 

104. Waukegan Illinois Hospital Company, LLC

 

105. Weatherford Texas Hospital Company, LLC

 

106. Wesley Health System LLC

 

107. West Grove Hospital Company, LLC

 

108. Wilkes-Barre Hospital Company, LLC

 

109. Williamston Hospital Corporation

 

110. Women & Children’s Hospital, LLC

 

111. Woodward Health System, LLC

 

112. Youngstown Ohio Hospital Company, LLC

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex E

SCHEDULE III

LEGAL NAME, JURISDICTION OF ORGANIZATION,

ORGANIZATIONAL ID NUMBER, PRINCIPAL PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, LOCATION OF RECORDS AND REGISTERED NAMES

The chief executive office of each Originator is 4000 Meridian Blvd., Franklin,
TN 37067.

Each Originator keeps its Records at such Originator’s principal place of
business, as well as at its chief executive office.

The legal name, jurisdiction of organization, organization ID number and
principal place of business for each Originator are as follows:

 

    

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

  1.    Affinity Hospital, LLC    DE    4023245   

800 Montclair Rd,

Birmingham, AL 35213

  2.    Anna Hospital Corporation    IL    61552979   

517 North Main

Anna, IL 62906

  3.    ARMC, L.P.    DE    3561898   

6250 Highway 83/84

Abilene, TX 79606

  4.    Augusta Hospital, LLC    DE    4180037   

2260 Wrightsboro Road

Augusta, GA 30904

  5.    Berwick Hospital Company, LLC    DE    4447833   

701 E. 16th St,

Berwick, PA 18603

  6.    Big Bend Hospital Corporation    TX    0145339600   

2600 Highway 118 North

Alpine, TX 79830

  7.    Big Spring Hospital Corporation    TX    0133735500   

1601 West Eleventh Place

Big Spring, TX 79720

  8.    Blue Ridge Georgia Hospital Company, LLC    DE    4782030   

2855 Old Highway 5, North

Blue Ridge, GA 30513

  9.   

Bluefield Hospital Company, LLC

   DE    4812810   

500 Cherry St,

Bluefield, WV 24701

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

10.    Bluffton Health System, LLC    DE    3089523   

303 S. Main Street,

Bluffton, IN 46714

11.   

Brownwood Hospital, L.P.

   DE    2967928   

1501 Burnet Dr.,

Brownwood, TX 76801

12.   

Bullhead City Hospital Corporation

   AZ    09397220   

2735 Silver Creek Rd,

Bullhead City, AZ 86442

13.   

Carlsbad Medical Center, LLC

   DE    2964276   

2430 W. Pierce,

Carlsbad, NM 88220

14.   

Centre Hospital Corporation

   AL    245-901   

400 Northwood Drive

Centre, AL 35960

15.   

Cleveland Tennessee Hospital Company, LLC

   DE    4589625   

2305 Chambliss Ave,

Cleveland, TN 37311

16.   

Clinton Hospital Corporation

   PA    3049114   

24 Cree Drive

Lock Haven, PA 17745

17.   

Coatesville Hospital Corporation

   PA    2987105   

201 Reeceville Rd,

Coatesville, PA 19320

18.   

College Station Hospital, L.P.

   DE    2967943   

1604 Rock Prairie,

College Station, TX 77845

19.   

Crestview Hospital Corporation

   FL    P93000087326   

151 Redstone Ave, S.E.,

Crestview, FL 32539

20.   

Crestwood Healthcare, L.P.

   DE    2616459   

One Hospital Drive SW

Huntsville, AL 35801

21.   

Deaconess Health System, LLC

   DE    3918793   

5501 N. Portland Ave,

Oklahoma City, OK 73112

22.   

Deming Hospital Corporation

   NM    1773365   

900 W. Ash Street

Deming, NM 88030

23.   

DHSC, LLC

   DE    3973263    875 Eighth Street, N.E. (P.O. Box 805), Massillon, OH 44648
24.   

Dukes Health System, LLC

   DE    3575662   

275 West 12th Street,

Peru, IN 46970

25.   

Dyersburg Hospital Corporation

   TN    435828   

400 Tickle St,

Dyersburg, TN 38024

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

 

  

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

26.    Emporia Hospital Corporation    VA    0514489-4   

727 N. Main St,

Emporia, VA 23847

27.   

Evanston Hospital Corporation

   WY    1999-
000349020   

190 Arrowhead Drive

Evanston, WY 82930

28.   

Fallbrook Hospital Corporation

   DE    2921444   

624 East Elder

Fallbrook, CA 92028

29.   

Foley Hospital Corporation

   AL    208-366   

1613 N. McKenzie St,

Foley, AL 36535

30.   

Forrest City Arkansas Hospital Company, LLC

   AR    800076780   

1601 Newcastle Road

Forrest City, AR 72335

31.   

Fort Payne Hospital Corporation

   AL    245-903   

200 Medical Center Drive (P.O. Box 680778),

Fort Payne, AL 35968

32.   

Franklin Hospital Corporation

   VA    0529059-8   

100 Fairview Dr.,

Franklin, VA 23851

33.   

Gadsden Regional Medical Center, LLC

   DE    4275573   

1007 Goodyear Ave,

Gadsden, AL 35903

34.   

Galesburg Hospital Corporation

   IL    63372153   

695 N. Kellogg St,

Galesburg, IL 61401

35.   

Granbury Hospital Corporation

   TX    0142527600   

1310 Paluxy Rd,

Granbury, TX 76048

36.   

Granite City Illinois Hospital Company, LLC

   IL    00585904   

2100 Madison Ave,

Granite City, IL 62040

37.   

Greenbrier VMC, LLC

   DE    3249745   

202 Maplewood Ave,

Ronceverte, WV 24970

38.   

Greenville Hospital Corporation

   AL    168-429   

29 L.V. Stabler Drive

Greenville, AL 36037

39.   

Hospital of Barstow, Inc.

   DE    2318485   

820 East Mountain View Street

Barstow, CA 92311

40.   

Hospital of Fulton, Inc.

   KY    0299733   

2000 Holiday Lane (P.O. Box 866)

Fulton, KY 42041

41.   

Hospital of Louisa, Inc.

   KY    0314079   

2483 Highway 644 (P.O. Box 769)

Louisa, KY 41230

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

42.   

Hospital of Morristown, Inc.

   TN    264618   

726 McFarland St,

Morristown, TN 37814

43.   

IOM Health System, L.P.

   IN    LP95090037   

7950 W. Jefferson Blvd.,

Fort Wayne, IN 46804

44.   

Jackson, Tennessee Hospital Company, LLC

   TN    435835   

367 Hospital Blvd,

Jackson, TN 38305

45.   

Jourdanton Hospital Corporation

   TX    0800001865   

1905 Hwy 97 E.,

Jourdanton, TX 78026

46.   

Kay County Oklahoma Hospital Company, LLC

   OK    3512092198   

1900 North 14th Street,

Ponca City, OK 74601

47.   

Kirksville Missouri Hospital Co., LLC

   MO    LC0043450   

315 S. Osteopathy

Kirksville, MO 63501

48.   

Lake Wales Hospital Corporation

   FL    P02000099846   

410 S. 11th St,

Lake Wales, FL 33853

49.   

Lancaster Hospital Corporation

   DE    2436981   

800 W. Meeting Street,

Lancaster, SC 29720

50.   

Laredo Texas Hospital Company, L.P.

   TX    0800237874   

1700 E. Saunders,

Laredo, TX 78041

51.   

Las Cruces Medical Center, LLC

   DE    3306969   

4311 E. Lohman Ave,

Las Cruces, NM 88011

52.   

Lea Regional Hospital, LLC

   DE    2964402   

5419 N. Lovington Hwy,

Hobbs, NM 88240

53.   

Lexington Hospital Corporation

   TN    000435830   

200 West Church St.

Lexington, TN 38351

54.   

Longview Medical Center, L.P.

   DE    2964553   

2901 N. Fourth St,

Longview, TX 75605

55.   

Lutheran Musculoskeletal Center, LLC

   DE    4463811   

7952 W. Jefferson Blvd.

Fort Wayne, IN 46804

56.   

Marion Hospital Corporation

   IL    58955876   

3333 West DeYoung

Marion, IL 62959

57.   

Martin Hospital Corporation

   TN    435833   

161 Mt. Pelia Rd,

Martin, TN 38237

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

 

  

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

58.   

Mary Black Health System, LLC

   DE    2623318   

1700 Skylyn Dr,

Spartanburg, SC 29307

59.   

McKenzie Tennessee Hospital Company, LLC

   DE    4455045   

161 Hospital Dr.

McKenzie, TN 38201

60.   

McKenzie-Willamette Regional Medical Center Associates, LLC

   DE    3699827   

1460 G St,

Springfield, OR 97477

61.   

McNairy Hospital Corporation

   TN    435832   

705 Poplar Ave,

Selmer, TN 38375

62.   

MCSA, LLC

   AR    100129761   

700 W. Grove St,

El Dorado, AR 71730

63.   

MMC of Nevada, LLC

   DE    3540578   

1299 Bertha Howe Avenue

Mesquite, NV 89027

64.   

Moberly Hospital Company, LLC

   DE    4447851   

1515 Union Ave,

Moberly, MO 65270

65.   

National Healthcare of Leesville, Inc.

   DE    2101020   

1020 Fertitta Blvd,

Leesville, LA 71446

66.   

National Healthcare of Mt. Vernon, Inc.

   DE    2063507   

#8 Doctor’s Park Rd,

Mt. Vernon, IL 62864

67.   

National Healthcare of Newport, Inc.

   DE    2062708   

1205 McLain

Newport, AR 72112

68.   

Navarro Hospital, L.P.

   DE    2964396   

3201 W. Hwy 22,

Corsicanna, TX 75110

69.   

Northampton Hospital Company, LLC

   DE    4442353   

250 S. 21st,

Easton, PA 18042

70.   

Northwest Hospital, LLC

   DE    2964436   

6200 N. LaCholla Blvd,

Tucson, AZ 85741

71.   

Oak Hill Hospital Corporation

   WV    46241   

430 Main Street

Oak Hill, WV 25901

72.   

Oro Valley Hospital, LLC

   DE    3575660   

1551 E. Tangerine Rd,

Oro Valley, AZ 85755

73.   

Payson Hospital Corporation

   AZ    08080240   

807 S. Ponderosa,

Payson, AZ 85541

74.   

Petersburg Hospital Company, LLC

   VA    S096843-0   

200 Medical Park Blvd,

Petersburg, VA 23805

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

75.   

Phillips Hospital Corporation

   AR    100208457    1801 Martin Luther King Drive (P.O. Box 788), Helena, AR
72342 76.   

Phoenixville Hospital Company, LLC

   DE    3796044   

140 Nutt Rd,

Phoenixville, PA 19460

77.   

Piney Woods Healthcare System, L.P.

   DE    2964618   

505 S. John Redditt Dr,

Lufkin, TX 75904

78.   

Porter Hospital, LLC

   DE    4296736   

814 LaPorte Avenue,

Valparaiso, IN 46383

79.   

Pottstown Hospital Company, LLC

   DE    3657514   

1600 E. High St,

Pottstown, PA 19464

80.   

QHG of Enterprise, Inc.

   AL    176-166   

400 N. Edwards St,

Enterprise, AL 36330

81.   

QHG of South Carolina, Inc

   SC    N/A   

805 Pamplico Highway,

Florence, SC 29505,

and

2829 E Hwy 76,

Mullins, SC 295741

82.   

Red Bud Illinois Hospital Company, LLC

   IL    00556424   

325 Spring Street

Red Bud, IL 62278

83.   

Rehab Hospital of Fort Wayne General Partnership

   DE    N/A   

7970 West Jefferson Blvd.,

Fort Wayne, IN 46804

84.   

Roswell Hospital Corporation

   NM    1913540   

405 West Country Club Road,

Roswell, NM 88201

85.   

Ruston Louisiana Hospital Company, LLC

   DE    4270657   

401 E. Vaughn Ave,

Ruston, LA 71270

86.   

Salem Hospital Corporation

   NJ    0100863665   

310 Woodstown Road

Salem, NJ 08079

87.   

San Angelo Hospital, L.P.

   DE    2964591   

3501 Knickerbocker Rd,

San Angelo, TX 76904

 

1  These addresses represent the physical location of Carolinas Health System
and Marion Regional Hospital, respectively. Records for Receivables are kept
separately for each hospital at each of their respective physical locations.

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

   

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

88.  

San Miguel Hospital Corporation

   NM    2027670   

104 Legion Dr,

Las Vegas, NM 87701

89.  

Scranton Hospital Company, LLC

   DE    4927796   

746 Jefferson Avenue,

Scranton, PA 18510

90.  

Scranton Quincy Hospital Company, LLC

   DE    5005530   

700 Quincy Ave.

Scranton, PA 18510

91.  

Shelbyville Hospital Corporation

   TN    494640   

2835 Hwy 231 N.,

Shelbyville, TN 37160

92.  

Siloam Springs Arkansas Hospital Company, LLC

   DE    4617628   

205 E. Jefferson St,

Siloam Springs, AR 72761

93.  

Spokane Valley Washington Hospital Company, LLC

   DE    4447178   

12606 East Mission Avenue,

Spokane Valley, WA 99216

94.  

Spokane Washington Hospital Company, LLC

   DE    4436798   

800 W. 5th Avenue,

Spokane, WA 99204

95.  

St. Joseph Health System, LLC

   DE    2909376   

700 Broadway,

Fort Wayne, IN 46802

96.  

Sunbury Hospital Company, LLC

   DE    4442354   

350 N. Eleventh Street (P. O. Box 737),

Sunbury, PA 17801

97.  

Tomball Texas Hospital Company, LLC

   DE    5017131   

605 Holderrieth,

Tomball, TX 77375

98.  

Tooele Hospital Corporation

   UT    1424668-
0142   

2055 N. Main,

Tooele, UT 84074

99.  

Victoria of Texas, L.P.

   DE    2949026   

101 Medical Dr,

Victoria, TX 77904,

and

506 E. San Antonio St.,

Victoria, TX 779012

100.  

Warren Ohio Hospital Company, LLC

   DE    4856127   

1350 E. Market St.,

Warren, OH 44484

 

2  These addresses represent the physical location of DeTar Hospital North, and
DeTar Hospital Navarro, respectively. [Records for Receivables are kept
separately for each hospital at each of their respective physical locations.]

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Legal Name

   Jurisdiction
of
Organization    Organization
ID #   

Principal Place of Business

101.   

Warren Ohio Rehab Hospital Company, LLC

   DE    4856131   

8747 Squires Lane Northeast,

Warren, OH 44484

102.   

Warsaw Health System, LLC

   DE    2987604   

2101 East DuBois Drive,

Warsaw, IN 46580

103.   

Watsonville Hospital Corporation

   DE    2872860   

75 Nielson Street

Watsonville, CA 95076

104.   

Waukegan Illinois Hospital Company, LLC

   IL    01715232   

1324 N. Sheridan Rd,

Waukegan, IL 60085,

and

2615 Washington Street,

Waukegan, IL 600853

105.   

Weatherford Texas Hospital Company, LLC

   TX    800718224   

713 E. Anderson Street,

Weatherford, TX 76086

106.   

Wesley Health System, LLC

   DE    2770969   

5001 Hardy St,

Hattiesburg, MS 39402

107.   

West Grove Hospital Company, LLC

   DE    4442356   

1015 W. Baltimore Pike,

West Grove, PA 19390

108.   

Wilkes-Barre Hospital Company, LLC

   DE    4617619   

575 North River Street,

Wilkes-Barre, PA 18764

109.   

Williamston Hospital Corporation

   NC    0466901   

310 S. McCaskey Road

Williamston, NC 27892

110.   

Women & Children’s Hospital, LLC

   DE    2964655   

4200 Nelson Rd,

Lake Charles, LA 70605

111.   

Woodward Health System, LLC

   DE    2964411   

900 17th Street

Woodward, OK 73801

112.    Youngstown Ohio Hospital Company, LLC    DE    4848328   

500 Gypsy Lane,

Youngstown, OH 44501

 

3  These addresses represent the physical location of Vista Medical Center and
Vista Medical Center West, respectively. [Records for Receivables are kept
separately for each hospital at each of their respective physical locations.]

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

All currently registered trade names, fictitious names, assumed names or “doing
business as” names or other names under which it is doing business for each
Originator are set forth on the following table:

 

      

Parties

 

Names

  1.       Affinity Hospital, LLC  

- Montclair Baptist Medical Center

- Lab First

- Trinity Medical Center

  2.       Anna Hospital Corporation  

- Union County Hospital

- Union County Hospital Long Term Care

- Convenient Care Clinic

  3.       ARMC, L.P.  

- David M. Collins WellHealth Center

- ARMC-Surgery Center

- Abilene Regional Medical Center

  4.       Augusta Hospital, LLC  

- Premier Care of Augusta

- Trinity Hospital of Augusta

  5.       Berwick Hospital Company, LLC  

- Berwick Hospital Center

- Berwick Recovery Systems

- Berwick Retirement Village Nursing Home

- Berwick Family Medicine and Obstetrics

- Berwick Hospital CRNA Group

- Berwick Orthopedics

  6.       Big Bend Hospital Corporation  

- Big Bend Regional Medical Center

- Big Bend Regional Medical Center Home Health Agency

- Alpine Rural Health Clinic

- Presidio Rural Health Clinic

- Marfa Rural Health Clinic

- All five d/b/a filed w/county of residence for Registered Agent

  7.       Big Spring Hospital Corporation   - Scenic Mountain Medical Center  
8.       Blue Ridge Georgia Hospital Company, LLC  

- Fannin Regional Hospital

- Fannin Regional M.O.B

- Tri-County Diagnostic Center

- Medical Specialities of Ellijay

  9.       Bluefield Hospital Company, LLC   - Bluefield Regional Medical Center
  10.       Bluffton Health System LLC  

- Bluffton Regional Medical Center

- Wells Community Hospital

- Caylor-Nickel Medical Center

  11.       Brownwood Hospital, L.P.  

- Brownwood Regional Medical Center

- Brownwood Regional Rehab and Fitness Zone

- Brownwood Surgery Center

- Brownwood Regional Medical Center—Geriatric Psychiatric Unit

- Brownwood Regional Medical Center—Skilled Nursing Facility

- Brownwood Regional Medical Center—Rehab Unit

- One Source Health Center—San Saba

- One Source Health Center—Early

- One Source Health Center—Lake Brownwood

- One Source Health Center—Comanche

- One Source Health Center—Cross Plains

- One Source Health Center—Rising Star

- Brownwood Regional Medical Center Outpatient Imaging and Breast Center

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

 

Names

12.    Bullhead City Hospital Corporation  

- Western Arizona Regional Medical Center

- W.A.R.M.C. Imaging Center

- W.A.R.M.C. Outpatient Rehabilitation Center

13.   

Carlsbad Medical Center, LLC

  - Carlsbad Medical Center 14.   

Centre Hospital Corporation

  - Cherokee Medical Center 15.   

CHS Receivables Funding, LLC

  N/A 16.   

CHS/Community Health Systems, Inc.

  N/A 17.   

Cleveland Tennessee Hospital Company, LLC

 

- SkyRidge Medical Center

- SkyRidge Medical Center Westside Campus

- Pine Ridge Treatment Center

18.   

Clinton Hospital Corporation

 

- Lock Haven Hospital

- Haven Skilled Rehabilitation and Nursing

- Haven Wound Care Clinic, an Affiliate of Lock Haven Hospital

- Haven Diagnostic Sleep Lab

- Haven Occupational Health

- Haven Medical Center

19.   

Coatesville Hospital Corporation

 

- Brandywine Hospital

- Brandywine Health System

- Brandywine School of Nursing

- Brandywine Hospital Home Health

- Brandywine Hospital Hospice

- Brandywine Hospital Women’s Health-New Garden

- Brandywine Hospital Cardiothoracic Surgery

- Brandywine Behavioral Health Pavilion

20.   

College Station Hospital, L.P.

 

- College Station Medical Center

- The Heart Institute at College Station Medical Center

- College Station Orthopaedic Center

21.   

Community Health Systems Professional Services Corporation

 

- CHS Professional Services Corporation (AL)

- Community Health Systems PSC, Inc. (WA)

- Trademark: Community Health Systems, (TN)

- CH Aviation (TN)

22.   

Crestview Hospital Corporation

 

- North Okaloosa Medical Center

- Hospitalist Services of Okaloosa County

- Bluewater Bay Medical Center

- North Okaloosa Medical Center—Transitional Care Unit

- Gateway Medical Clinic

- Gateway Medical Clinic—Laurel Hill

- Baker Clinic

- Baker Medical Clinic

- Gateway Medical Clinic—Baker

- North Okaloosa Medical Center Surgery Center

23.   

Crestwood Healthcare, L.P.

 

- Crestwood Medical Center

- Columbia Homecare Huntsville

- Columbia Medical Center of Huntsville

24.   

Deaconess Health System, LLC

 

- Deaconess Hospital

- Deaconess Surgery Center

- Deaconess Wound Care North & South

- Deaconess Outreach Services

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

      

Parties

 

Names

  25.      

Deming Hospital Corporation

 

- Mimbres Valley Home Health

- Mimbres Valley Hospice

- Mimbres Valley Home Health & Hospice

- Mountain View Home Health

  26.      

DHSC, LLC

 

- Affinity Medical Center

- Affinity Medical Center—Massillon Campus

- MCH Occupational Health

- Doctors Hospital of Stark County

- Affinity Medical Center—Doctors Campus

  27.      

Dukes Health System, LLC

  - Dukes Memorial Hospital   28.      

Dyersburg Hospital Corporation

 

- Dyersburg Regional Medical Center

- Riverside Surgery Center

  29.      

Emporia Hospital Corporation

 

- Greensville Memorial Hospital

- Southern Virginia Regional Medical Center

- South Central Virginia Pain Center

- Southern Virginia Pain Management Center

- Southern Virginia CompCare

  30.      

Evanston Hospital Corporation

 

- Evanston Regional Hospital

- Evanston Regional Hospital Home Care

- Evanston Dialysis Center

- Uinta Family Practice

- Evanston Regional Hospice

  31.      

Fallbrook Hospital Corporation

 

- Fallbrook Hospital

- Fallbrook Hospital Skilled Nursing

- Center for Advanced Sinus Care at Fallbrook Hospital

- Center for Advanced Orthopedic Care at Fallbrook Hospital

  32.      

Foley Hospital Corporation

 

- South Baldwin Regional Medical Center

- South Baldwin Regional Home Health

  33.      

Forrest City Arkansas Hospital Company, LLC

 

- Forrest City Medical Center

- Forrest City Emergency Medicine Associates

  34.      

Fort Payne Hospital Corporation

  - DeKalb Regional Medical Center   35.      

Franklin Hospital Corporation

 

- Southampton Memorial Hospital

- New Outlook

- Southampton Memorial Hospital Skilled Nursing Facility

- Southampton Memorial Hospital East Pavilion Nursing Facility

- Southampton Primary Care

- Southampton Surgical Group

- Boykins Family Practice

  36.      

Gadsden Regional Medical Center, LLC

  - Gadsden Regional Medical Center   37.      

Galesburg Hospital Corporation

 

- Galesburg Cottage Hospital

- Galesburg Cottage Hospital Skilled Nursing Unit;

- Galesburg Emergency Physicians Associates

- Galesburg Nurse Anesthetists Associates

  38.      

Granbury Hospital Corporation

 

- Lake Granbury Medical Center

- Lake Granbury Home Health

- Lake Granbury Sleep Disorders Center

- Lake Granbury Open MRI

- Lake Granbury Physical Therapy

- Lake Granbury Fitness

- Lake Granbury Imaging Center


 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

      

Parties

 

 

 

 

 

Names

  39.      

Granite City Illinois Hospital Company, LLC

     

- Gateway Regional Medical Center

- Gateway Regional Medical Center Occupational Health

- Gateway Regional Medical Center Outpatient Pharmacy

- Gateway Pharmacy

  40.      

Greenbrier VMC, LLC

     

- Greenbrier Valley Medical Center

- Greenbrier Valley Anesthesia

- Greenbrier Thoracic and Vascular Surgery

- Jefferson Cardiology and Internal Medicine

  41.      

Greenville Hospital Corporation

     

- L.V. Stabler Memorial Hospital

- L.V. Stabler Memorial Home Health

  42.      

Hospital of Barstow, Inc.

      - Barstow Community Hospital   43.      

Hospital of Fulton, Inc.

     

- Orthopedics of Southwest Kentucky

- South Fulton Family Clinic

- Tri-Cities EMS; Parkway Orthopedics and Spine

  44.      

Hospital of Louisa, Inc.

      - Three Rivers Medical Center   45.      

Hospital of Morristown, Inc.

     

- Lakeway Regional Hospital

- Morristown Professional Building

- Lakeway Regional Women’s Imaging Center

  46.      

IOM Health System, L.P.

     

- Lutheran Hospital of Indiana

- Lutheran Heart Center

- Lutheran Hospital Neurospine Center

  47.      

Jackson, Tennessee Hospital Company, LLC

     

- Regional Hospital of Jackson

- Sleep Diagnostics of Jackson

  48.      

Jourdanton Hospital Corporation

     

- South Texas Home Health

- South Texas Regional Anesthesia

  49.      

Kay County Oklahoma Hospital Company, LLC

      - Ponca City Medical Center   50.      

Kirksville Missouri Hospital Company, LLC

     

- Northeast Regional Medical Center

- Northeast Home Health Services

- Northeast Regional Health and Fitness Center

- Northeast Regional Health System

- Family Health Center of Edina

- A.T. Still Rehabilitation Center

- Missouri’s Choice Home Care

- Northeast Regional Heart Center

- Northeast Regional Vein Center

- Northeast Regional Medical Group

  51.      

Lake Wales Hospital Corporation

      - Lake Wales Medical Center   52.      

Lancaster Hospital Corporation

     

- Springs Memorial Hospital

- Lancaster Recovery Center

- Kershaw Family Medicine Center

- Springs Business Health Services

- Lancaster Rehabilitation

- Springs Wound Treatment Center

- Springs Healthcare

- Rock Hill Rehabilitation

- Lancaster County

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

  

Names

53.   

Laredo Texas Hospital Company, L.P.

  

- Laredo Medical Center

- LMC Outpatient Diagnostic Center

- LMC Lamar Bruni Vergara Rehabilitation Center

- LMC Child Care Center

- LMC Outpatient Diagnostic Center—South

- Zapata Minor Care Center

- Zapata EMS

- Zapata Medical Center

- LMC Surgery and Diagnostic Center

- LMC North

- Hebbronville Family Care Center

54.   

Las Cruces Medical Center, LLC

   - Mountain View Family Wellness Center 55.   

Lea Regional Hospital, LLC

   - Lea Regional Medical Canter 56.   

Lexington Hospital Corporation

  

- Henderson County Community Hospital

- Henderson County ER Group

- Henderson County Medical Group RHC

- Lexington Family Physicians RHC

57.   

Longview Medical Center, L.P.

  

- Longview Regional Medical Center

- Longview Regional Medical Park Imaging Center

- The Heart and Vascular Institute of Longview

- The Heart and Vascular Institute of Longview Regional

- The Vein Center of Longview Regional

- Longview Regional Quickcare

- Family Care by Longview Regional

58.   

Lutheran Musculoskeletal Center, LLC

   - The Orthopaedic Hospital of Lutheran Health Network 59.   

Marion Hospital Corporation

  

- Heartland Regional Medical Center

- Heartland Regional Medical Center Home Health Agency

60.   

Martin Hospital Corporation

   - Volunteer Community Hospital 61.   

Mary Black Health System, LLC

   - Mary Black Memorial Hospital 62.   

McKenzie Tennessee Hospital Company, LLC

   - McKenzie Regional Hospital 63.   

McKenzie-Willamette Regional Medical Center Associates, LLC

  

- McKenzie-Willamette Medical Center

- McKenzie Heart Center

- McKenzie Heart

- Lung and Vascular Center,

- McKenzie Wound Center

- McKenzie Cardiac Rehabilitation

64.   

McNairy Hospital Corporation

  

- McNairy Regional Hospital

- Medical Associates of McNairy Regional Hospital

65.   

MCSA, L.L.C.

   - Medical Center of South Arkansas 66.   

MMC of Nevada, LLC

   - Mesa View Regional Hospital 67.   

Moberly Hospital Company, LLC

  

- Moberly Regional Medical Center,

- Moberly Rural Health Clinic

68.   

National Healthcare of Leesville, Inc.

  

- Byrd Regional Hospital

- Memorial Hospital

- Leesville Diagnostic Center

- Byrd Regional Hospital Outpatient Surgery Center

69.   

National Healthcare of Mt. Vernon, Inc.

   - Crossroads Community Hospital

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

 

Names

70.   

National Healthcare of Newport, Inc.

 

- Harris Hospital

- Nightengale Home Health Agency

- Harris Anesthesia Associates

71.   

Navarro Hospital, L.P.

  - Navarro Regional Hospital 72.   

Northampton Hospital Company, LLC

 

- Easton Hospital

- Outlook House

- Easton Hospital Imaging

73.   

Northwest Hospital, LLC

 

- Northwest Medical Center

- The Women’s Health Center at Northwest Medical Center

- La Cholla Day Surgery at Northwest Medical Center

- La Paloma Urgent Care

- Healthy Beginnings

- The Wound Care Center at Northwest

- Continental Reserve Urgent Care

- Northwest Urgent Care at Duval Mine Road

- Northwest Urgent Care at Orange Grove

- Northwest Balance Therapy Center

74.   

Oak Hill Hospital Corporation

  - Plateau Medical Center 75.   

Oro Valley Hospital, LLC

 

- Oro Valley Hospital

- Northwest Vein Center at Oro Valley Hospital

- The Sleep Centers of Oro Valley Hospital

76.   

Payson Hospital Corporation

 

- Payson Regional Medical Center;

- Payson Regional Medical Center Outpatient Treatment Center

77.   

Petersburg Hospital Company, LLC

 

- Southside Regional Medical Center

- Southside Regional Medical Center—Renal Services

- Southside Rehabilitation Services

- Southside Behavioral Health Services

- Southside Industrial Medicine

- Southside Regional Medical Center School of Nursing

- Southside Regional Medical Center School of Radiation Sciences

- Southside Regional Medical Center Professional Schools

78.   

Phillips Hospital Corporation

 

- Helena Regional Medical Center

- Helena Regional Medical Center Home Health Agency

- Marvell Medical Clinic

- Helena Surgical, P.A.

79.   

Phoenixville Hospital Company, LLC

 

- Phoenixville Hospital

- Phoenixville Hospital Therapy & Fitness

- Limerick Medical Center

- Cardiothoracic Surgical Specialists

- The Surgery Center of the Main Line

- Blue Bell Surgery Center

- Surgery Center at Limerick

80.   

Piney Woods Healthcare System L.P.

 

- Woodland Heights Medical Center

- The Surgery at Center at Gaslight Medical Park

- PW Healthcare System, L.P.

- Gaslight Imaging Center

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

 

Names

81.   

Porter Hospital, LLC

 

- Porter, DeMotte Medical Center

- Porter, Valparaiso Hospital

- Porter, Portage Hospital

- Porter, Valparaiso Outpatient Center

- Porter, Chesterton Medical Center

- Porter, Valparaiso Therapy Services

- Porter, Hebron Medical Center

- Porter, Glendale Medical Center

- Porter, Northwest Indiana PET/CT Center

- Porter, Portage Outpatient Center

- Endo Labs at Porter; Shoreline Surgery Center

- Porter Regional Hospital

- Porter Regional Hospital Health at Work

82.   

Pottstown Hospital Company, LLC

 

- Pottstown Memorial Medical Center

- Pottstown Memorial Medical Center Transitional Care Unit

- Pottstown Memorial Medical Center Renal Care Unit

- Tri-County Medical Laboratory

- Schuylkill Valley Health System

- Pottstown Obstetrical Associates;

- Pottstown Oncology Associates

83.   

QHG of Enterprise, Inc.

  - Medical Center Enterprise 84.   

QHG of South Carolina, Inc.

 

- Carolinas Rehabilitation Hospital

- Carolinas Hospital System;

- Physicians’ Surgery Center of Florence

- Carolinas Hospital System—Marion

- Mullins Nursing Center

- Carolinas Neurology

- Carolinas Oncology

85.   

Red Bud Illinois Hospital Company, LLC

 

- Red Bud Regional Hospital

- Older Adult Health Center

- Red Bud Regional Care

- Red Bud Health Clinic

86.   

Rehab Hospital of Fort Wayne General Partnership

  N/A 87.   

Roswell Hospital Corporation

  - Eastern New Mexico Medical Center 88.   

Ruston Louisiana Hospital Company, LLC

 

- Northern Louisiana Medical Center

- Northern Louisiana Oncology Associates

89.   

Salem Hospital Corporation

 

- The Memorial Hospital of Salem County

- Salem Medical Center

- South Jersey Physical Therapy and Back Rehabilitation Center

- Beckett Diagnostic Center

- Salem Medical Imaging

- Salem Surgical Weight Loss Center

- Salem Physical Therapy and Rehabilitation

90.   

San Angelo Hospital, L.P.

 

- San Angelo Community Medical Center

- Community Surgery Center

91.   

San Miguel Hospital Corporation

  - Alia Vista Regional Hospital

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

 

Names

92.

  

Scranton Hospital Company, LLC

 

- Commonwealth Healthcare Network

- Commonwealth Health Network

- Commonwealth Health System

- Commonwealth Health Plan

- Regional Hospital of Scranton

- Regional Hospital Surgery Center

93.

  

Scranton Quincy Hospital Company, LLC

 

- Moses Taylor Hospital

- Moses Taylor Apothecary

- Commonwealth Health Carbondale Outpatient Center

- Advanced Imaging Specialists

94.

  

Shelbyville Hospital Corporation

  - Heritage Medical Center

95.

  

Siloam Springs Arkansas Hospital Company, LLC

  - Siloam Springs Memorial Hospital

96.

  

Spokane Valley Washington Hospital Company, LLC

  - Valley Hospital

97.

  

Spokane Washington Hospital Company, LLC

  - Deaconess Hospital

98.

  

St. Joseph Health System LLC

 

- St. Joseph Hospital

- Dupont Ambulatory Surgery Center

- Northeast Indiana Rehabilitation Institute

99.

  

Sunbury Hospital Company, LLC

 

- Sunbury Community Hospital

- Sunbury Community Hospital Behavioral Health

100.

  

Tomball Texas Hospital Company, LLC

 

- Tomball Regional Medical Center

- Texas Sports Medicine Center

- Tomball Regional Cancer Center

- Tomball Regional Heart and Vascular Center

- Tomball Regional Surgery Center

- Tomball Regional Skilled Nursing

- Tomball Regional Medical Center Spring Creek Imaging

101.

  

Tooele Hospital Corporation

 

- Mountain West Medical Center

- Mountain West Ambulance Service

- Mountain West Medical Center Physical Therapy and Wellness Center

- Mountain West Private Care Agency

102.

  

Victoria of Texas, L.P.

 

- DeTar Hospital

- DeTar Hospital Navarro

- DeTar Hospital North;

- DeTar Healthcare System

- DeTar Hospital After Hours Center

103.

  

Warren Ohio Hospital Company, LLC

 

- TMH Center for Rehabilitation

- TMH Diagnostic Center

- TMH Center for Radiology

- TMH Center for Surgery

- Trumbull Memorial Hospital

- Trumbull Memorial Hospital Cancer Care Center

- TMH Sleep Center

104.

  

Warren Ohio Rehab Hospital Company, LLC

  - Hillside Rehabilitation Hospital

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

    

Parties

 

Names

105.   

Warsaw Health System LLC

 

- Walnut Street Family Healthcare

- Provident Family Healthcare

- Center of Hope

- Warsaw Surgical Specialties

- Sessa Family Medicine

- North Webster Medical Clinic

- Northern Lakes Family Medicine

- Mentone Family Medicine

- Pierceton Community Health Clinic

- Pediatric Healthcare

- Akron Family Medicine

- Higbee Street Healthcare

- Kosciusko Community Hospital

- The Center of Hope Cancer Center

- Northern Lakes Internal Medicine

106.   

Watsonville Hospital Corporation

 

- Watsonville Community Hospital

- The Monterey Bay Wound Treatment Center

- Monterey Bay Senior Clinic; Monterey Bay Diabetes Center

- Acclaim Urgent Care

107.   

Waukegan Illinois Hospital Company, LLC

 

- Vista Medical Center East

- Vista Medical Center West

- Lindenhurst Surgery Center

- Vista Treatment Center

- Vista MRl Institute

- Vista Imaging Center

- Vista Physical Medicine & Rehab

- Vista Work Power Center

- Vista Health System

- Lindenhurst Free Standing Emergency Center

108.   

Weatherford Texas Hospital Company, LLC

  - Weatherford Regional Medical Center 109.   

Wesley Health System LLC

  - Wesley Medical Center 110.   

West Grove Hospital Company, LLC

 

- Jennersville Regional Hospital

- HealthTech

- Jennersville Pediatrics

- Jennersville OB Associates

- Home Health of Brandywine;

- Hospice of Brandywine

111.   

Wilkes-Barre Hospital Company, LLC

 

- Wilkes-Barre General Hospital

- Commonwealth Health Laboratory Services

- Commonwealth Health School of Nurse Anesthesia

- Center for Same Day Surgery at Wilkes-Barre General Hospital

- Center for Diagnostic Imaging; Center for Advanced Surgery

- Wellspring

- Wilkes-Barre General Hospital Sleep Disorder Center

- Center for Advanced Rehabilitation

112.   

Williamston Hospital Corporation

 

- Martin General Hospital

- Northeastern Primary Care Group

- University Family Medicine Center

- Roanoke Women’s Healthcare

- Martin General Health System

113.   

Women & Children’s Hospital, LLC

  - Lake Area Medical Center

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

      

Parties

 

Names

  114.      

Woodward Health System, LLC

 

- Woodward Regional Hospital

- Woodward Rehab

- Woodward Works

  115.      

Youngstown Ohio Hospital Company, LLC

 

- Northside Medical Center

- Austintown Rehabilitation Services

- Center for Breast Health

- ValleyCare Health System (OH and PA)

- ValleyCare Health System of Ohio (OH and PA)

- Austintown Imaging Center

- MRI at Northside Medical Center

 

Annexes to Third Omnibus Amendment



--------------------------------------------------------------------------------

Annex F

SCHEDULE V

SPECIFIED ORIGINATORS

 

      

Originator

   CHS %     1.       ARMC, L.P.      87.56      2.       Augusta Hospital, LLC
     88.72      3.       Blue Ridge Georgia Hospital Company, LLC      98.21   
  4.       Crestview Hospital Corporation      96.5192      5.       Crestwood
Healthcare, L.P.      95.07      6.       Deaconess Health System, LLC     
97.168      7.       Greenbrier VMC, LLC      96.0      8.       IOM Health
System, L.P.      86.30      9.       Jackson, Tennessee Hospital Company, LLC
     96.94      10.       Kirksville Missouri Hospital Co., LLC      88.10     
11.       Lake Wales Hospital Corporation      94.7988      12.       Laredo
Texas Hospital Company, L.P.      95.012      13.       Lutheran Musculoskeletal
Center, LLC      60.00      14.       Mary Black Health System LLC      98.1337
     15.       McKenzie-Willamette Regional Medical Center Associates, LLC     
90.5      16.       Petersburg Hospital Company, LLC      99.3      17.      
Piney Woods Healthcare System, L.P.      91.7823      18.       Porter Hospital,
LLC      91.17      19.       Rehab Hospital of Fort Wayne General Partnership
     86.30      20.       San Angelo Hospital, L.P.      94.771      21.      
St. Joseph Health System LLC      86.30      22.       Sunbury Hospital Company,
LLC      73.26      23.       Warsaw Health System LLC      99.07   

 

Annexes to Third Omnibus Amendment